 



AGREEMENT AND PLAN OF MERGER
by and between
KENSINGTON BANKSHARES, INC.
and
THE BANC CORPORATION
dated as of
March 6, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Caption       Page   ARTICLE 1         1       NAME      
 
 
                   
 
    1.1     Name     1  
 
                    ARTICLE 2         1       MERGER — TERMS AND CONDITIONS    
1  
 
                   
 
    2.1     Applicable Law     1  
 
                   
 
    2.2     Corporate Existence     1  
 
                   
 
    2.3     Certificate of Incorporation and Bylaws     2  
 
                   
 
    2.4     Resulting Corporation’s Officers and Board     2  
 
                   
 
    2.5     Stockholder Approvals     2  
 
                   
 
    2.6     Further Acts     2  
 
                   
 
    2.7     Effective Date and Closing     2  
 
                   
 
    2.8     Subsidiary Bank     3  
 
                    ARTICLE 3         3       CONVERSION OF ACQUIRED CORPORATION
STOCK     3  
 
                   
 
    3.1     Conversion of Acquired Corporation Stock     3  
 
                   
 
    3.2     Surrender of Acquired Corporation Stock     4  
 
                   
 
    3.3     Fractional Shares     4  
 
                   
 
    3.4     Adjustments     4  
 
                   
 
    3.5     Buyer Stock     5  
 
                   
 
    3.6     Dissenting Stockholder Rights     5  
 
                    ARTICLE 4         5       REPRESENTATIONS, WARRANTIES AND
COVENANTS OF BUYER     5  
 
                   
 
    4.1     Organization     5  
 
                   
 
    4.2     Capital Stock     5  
 
                   

 i

 



--------------------------------------------------------------------------------



 



                     
 
    4.3     Taxes     6  
 
                   
 
    4.4     No Conflict with Other Instrument     6  
 
                   
 
    4.5     Absence of Material Adverse Change     6  
 
                   
 
    4.6     Approval of Agreement     6  
 
                   
 
    4.7     Tax Treatment     7  
 
                   
 
    4.8     Title and Related Matters     7  
 
                   
 
    4.9     Subsidiaries     7  
 
                   
 
    4.10     Contracts     7  
 
                   
 
    4.11     Litigation     7  
 
                   
 
    4.12     Compliance     8  
 
                   
 
    4.13     Registration Statement     8  
 
                   
 
    4.14     SEC Filings and Financial Statements; NASDAQ     8  
 
                   
 
    4.15     Form S-4     9  
 
                   
 
    4.16     Brokers     9  
 
                   
 
    4.17     Government Authorization     9  
 
                   
 
    4.18     Absence of Regulatory Communications     9  
 
                   
 
    4.19     Disclosure     10  
 
                   
 
    4.20     Absence of Certain Changes or Events     10          
 
                   
 
    4.21     Commitments     12          
 
                   
 
    4.22     Litigation     12          
 
                   
 
    4.23     Material Contract Defaults     12          
 
                   
 
    4.24     No Conflict with Other Instrument     12          
 
                   
 
    4.25     Governmental Authorization     12          
 
                   
 
    4.26     Absence of Material Adverse Change     12          
 
                   
 
    4.27     Approval of Agreements     12          

 ii

 



--------------------------------------------------------------------------------



 



                     
 
    4.28     Loans; Adequacy of Allowance for Loan Losses     13          
 
                   
 
    4.29     Environmental Matters     13          
 
                   
 
    4.30     Labor Disputes     13          
 
                   
 
    4.31     Derivative Contracts     13          
 
                   
 
    4.32     Accounting; Tax and Regulatory Matters     14          
 
                   
 
    4.33     Opinion of Counsel     14          
 
                   
 
    4.34     Transactions with Management     14          
 
                   
 
    4.35     Accounting Controls     14          
 
                   
 
    4.36     Deposit Insurance     14          
 
                    ARTICLE 5         14       REPRESENTATIONS, WARRANTIES AND
COVENANTS OF ACQUIRED     14  
 
                        CORPORATION     14  
 
                   
 
    5.1     Organization     14  
 
                   
 
    5.2     Capital Stock     14  
 
                   
 
    5.3     Subsidiaries     14  
 
                   
 
    5.4     Financial Statements; Taxes     14  
 
                   
 
    5.5     Absence of Certain Changes or Events     16  
 
                   
 
    5.6     Title and Related Matters     17  
 
                   
 
    5.7     Commitments     18  
 
                   
 
    5.8     Charter and Bylaws     18  
 
                   
 
    5.9     Litigation; Compliance with Laws     18  
 
                   
 
    5.10     Material Contract Defaults     19  
 
                   
 
    5.11     No Conflict with Other Instrument     19  
 
                   
 
    5.12     Governmental Authorization     19  
 
                   
 
    5.13     Absence of Regulatory Communications     19  
 
                   
 
    5.14     Absence of Material Adverse Change     19  

 iii

 



--------------------------------------------------------------------------------



 



                     
 
    5.15     Insurance     20  
 
                   
 
    5.16     Pension and Employee Benefit Plans     20  
 
                   
 
    5.17     Buy-Sell Agreement     20  
 
                   
 
    5.18     Brokers     20  
 
                   
 
    5.19     Approval of Agreements     21  
 
                   
 
    5.20     Disclosure     21  
 
                   
 
    5.21     Registration Statement     21  
 
                   
 
    5.22     Loans; Adequacy of Allowance for Loan Losses     22  
 
                   
 
    5.23     Environmental Matters     22  
 
                   
 
    5.24     Transfer of Shares     22  
 
                   
 
    5.25     Collective Bargaining     23  
 
                   
 
    5.26     Labor Disputes     23  
 
                   
 
    5.27     Derivative Contracts     23  
 
                   
 
    5.28     Accounting, Tax and Regulatory Matters     23  
 
                   
 
    5.29     Offices     23  
 
                   
 
    5.30     Data Processing Systems     24  
 
                   
 
    5.31     Intellectual Property     24  
 
                   
 
    5.32     Administration of Trust Accounts     24  
 
                   
 
    5.33     Regulatory Approvals     24  
 
                   
 
    5.34     Opinion of Counsel     24  
 
                   
 
    5.35     Anti-takeover Provisions     24  
 
                   
 
    5.36     Transactions with Management     24  
 
                   
 
    5.37     Deposits     25  
 
                   
 
    5.38     Accounting Controls     25  
 
                   
 
    5.39     Deposit Insurance     25  

 iv

 



--------------------------------------------------------------------------------



 



                     
 
    5.40     Registration Obligations     25  
 
                    ARTICLE 6         25       ADDITIONAL COVENANTS     25  
 
                   
 
    6.1     Additional Covenants of Buyer     25  
 
                   
 
    6.2     Additional Covenants of Acquired Corporation     28  
 
                    ARTICLE 7         32       MUTUAL COVENANTS AND AGREEMENTS  
  32  
 
                   
 
    7.1     Best Efforts, Cooperation     32  
 
                   
 
    7.2     Press Release     32  
 
                   
 
    7.3     Mutual Disclosure     32  
 
                   
 
    7.4     Access to Properties and Records     32  
 
                   
 
    7.5     Notice of Adverse Changes     32  
 
                    ARTICLE 8         33       CONDITIONS TO OBLIGATIONS OF ALL
PARTIES     33  
 
                   
 
    8.1     Approval by Shareholders     33  
 
                   
 
    8.2     Regulatory Authority Approval     33  
 
                   
 
    8.3     Litigation     33  
 
                   
 
    8.4     Registration Statement     34  
 
                   
 
    8.5     Tax Opinion     34  
 
                    ARTICLE 9         34       CONDITIONS TO OBLIGATIONS OF
ACQUIRED CORPORATION     34  
 
                   
 
    9.1     Representations, Warranties and Covenants     34  
 
                   
 
    9.2     Adverse Changes     35  
 
                   
 
    9.3     Closing Certificate     35  
 
                   
 
    9.4     Opinion of Counsel     35  
 
                   
 
    9.5     Fairness Opinion     36  
 
                   
 
    9.6     NASDAQ Listing     36  
 
                   

 v

 



--------------------------------------------------------------------------------



 



                     
 
    9.7     Support for Legal Opinion     36  
 
                   
 
    9.8     Material Events     36  
 
                    ARTICLE 10         36       CONDITIONS TO OBLIGATIONS OF
BUYER     36  
 
                   
 
    10.1     Representations, Warranties and Covenants     36  
 
                   
 
    10.2     Adverse Changes     37  
 
                   
 
    10.3     Closing Certificate     37  
 
                   
 
    10.4     Opinion of Counsel     37  
 
                   
 
    10.5     Controlling Shareholders     38  
 
                   
 
    10.6     Support for Legal Opinions     38  
 
                   
 
    10.8     Material Events     38  
 
                   
 
    10.10     Other Matters     38  
 
                    ARTICLE 11         39       TERMINATION OF REPRESENTATIONS
AND WARRANTIES     39  
 
                    ARTICLE 12         39       NOTICES     39  
 
                    ARTICLE 13         40       AMENDMENT OR TERMINATION     40
 
 
                   
 
    13.1     Amendment     40  
 
                   
 
    13.2     Termination     40  
 
                    ARTICLE 14         41       DEFINITIONS     41  
 
                    ARTICLE 15         48       MISCELLANEOUS     48  
 
                   
 
    15.1     Expenses     48  
 
                   
 
    15.2     Benefit and Assignment     48  
 
                   
 
    15.3     Governing Law     48  
 
                   
 
    15.4     Counterparts     49  
 
                   

 vi

 



--------------------------------------------------------------------------------



 



                     
 
    15.5     Headings     49  
 
                   
 
    15.6     Severability     49  
 
                   
 
    15.7     Construction     49  
 
                   
 
    15.8     Confidentiality; Return of Information     49  
 
                   
 
    15.9     Equitable Remedies     49  
 
                   
 
    15.10     Attorneys’ Fees     50  
 
                   
 
    15.11     No Waiver     50  
 
                   
 
    15.12     Remedies Cumulative     50  
 
                   
 
    15.13     Entire Contract     50  

 vii

 



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER
     THIS AGREEMENT AND PLAN OF MERGER is made and entered into as of this the
6th day of March, 2006, by and between KENSINGTON BANKSHARES, INC. (“Acquired
Corporation”), a Florida corporation, and THE BANC CORPORATION (“Buyer”), a
Delaware corporation.
WITNESSETH
     WHEREAS, Acquired Corporation operates as a bank holding company for its
wholly owned subsidiary, First Kensington Bank (the “Bank”), with its principal
office in Tampa, Florida;
     WHEREAS, Buyer is a thrift holding company with a Subsidiary federal
savings bank in Alabama and Florida;
     WHEREAS, Acquired Corporation wishes to merge with Buyer; and
     WHEREAS, it is the intention of Buyer and Acquired Corporation that such
Merger shall qualify for federal income tax purposes as a “reorganization”
within the meaning of Section 368(a) of the Code, as defined herein;
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the Parties hereto agree as follows:
ARTICLE 1
NAME
     1.1 Name. The name of the corporation resulting from the Merger shall be
“The Banc Corporation”, or such other name as Buyer shall have adopted as of the
Effective Date.
ARTICLE 2
MERGER — TERMS AND CONDITIONS
     2.1 Applicable Law. On the Effective Date, Acquired Corporation shall be
merged with and into Buyer (herein referred to as the “Resulting Corporation”
whenever reference is made to it as of the time of merger or thereafter). The
Merger shall be undertaken pursuant to the provisions of and with the effect
provided in the DGCL and, to the extent applicable, the FBCA. The offices and
facilities of Acquired Corporation and of Buyer shall become the offices and
facilities of the Resulting Corporation.
     2.2 Corporate Existence. On the Effective Date, the corporate existence of
Acquired Corporation and of Buyer shall, as provided in the DGCL and the FBCA,
be merged into and continued in the Resulting Corporation, and the Resulting
Corporation shall be deemed to be the same corporation as Acquired Corporation
and Buyer. All rights, franchises and interests of Acquired Corporation and
Buyer, respectively, in and to every type of property (real,

1



--------------------------------------------------------------------------------



 



personal and mixed) and choses in action shall be transferred to and vested in
the Resulting Corporation by virtue of the Merger without any deed or other
transfer. The Resulting Corporation on the Effective Date, and without any order
or other action on the part of any court or otherwise, shall hold and enjoy all
rights of property, franchises and interests, including appointments,
designations and nominations and all other rights and interests as trustee,
executor, administrator, transfer agent and registrar of stocks and bonds,
guardian of estates, assignee, and receiver and in every other fiduciary
capacity and in every agency, and capacity, in the same manner and to the same
extent as such rights, franchises and interests were held or enjoyed by Acquired
Corporation and Buyer, respectively, on the Effective Date.
     2.3 Certificate of Incorporation and Bylaws. On the Effective Date, the
certificate of incorporation and bylaws of the Resulting Corporation shall be
the restated certificate of incorporation and bylaws of Buyer as they exist
immediately before the Effective Date.
     2.4 Resulting Corporation’s Officers and Board. The board of directors and
the officers of the Resulting Corporation on the Effective Date shall consist of
those persons serving in such capacities of Buyer as of the Effective Date.
Buyer agrees that after the Effective Date but not later than December 31, 2006,
it will cause to be appointed to such board one individual who shall (a) be
representative of the Resulting Corporation’s Tampa-area market, (b) be mutually
satisfactory to Buyer’s board of directors and to a majority of the individuals
who are members of Acquired Corporation’s board of directors as of the business
day prior to the Effective Date and (c) be selected in accordance with
applicable Law and subject to approval by any applicable Agency.
     2.5 Stockholder Approvals. This Agreement shall be submitted to the
respective stockholders of Acquired Corporation and of Buyer at the
Stockholders’ Meetings to be held as promptly as practicable consistent with the
satisfaction of the conditions set forth in this Agreement. Upon approval by the
requisite vote of the stockholders of Acquired Corporation and of Buyer as
required by applicable Law, the Merger shall become effective as soon as
practicable thereafter in the manner provided in Section 2.7 hereof.
     2.6 Further Acts. If, at any time after the Effective Date, the Resulting
Corporation shall consider or be advised that any further assignments or
assurances in law or any other acts are necessary or desirable (i) to vest,
perfect confirm or record, in the Resulting Corporation, title to and possession
of any property or right of Acquired Corporation or Buyer, acquired as a result
of the Merger, or (ii) otherwise to carry out the purposes of this Agreement,
Buyer and its officers and directors shall execute and deliver all such proper
deeds, assignments and assurances in law and do all acts necessary or proper to
vest, perfect or confirm title to, and possession of, such property or rights in
the Resulting Corporation and otherwise to carry out the purposes of this
Agreement; and the proper officers and directors of the Resulting Corporation
are fully authorized in the name of Acquired Corporation or Buyer, or otherwise,
to take any and all such action.
     2.7 Effective Date and Closing. Subject to the terms of all requirements of
Law and the conditions specified in this Agreement the Merger shall become
effective on the date specified in the Certificate of Merger to be issued by the
Secretary of State of the State of Delaware (such time being herein called the
“Effective Date”). Assuming all other conditions

2



--------------------------------------------------------------------------------



 



stated in this Agreement have been or will be satisfied as of the Closing, the
Closing shall take place at the offices of Buyer, in Birmingham, Alabama, at
5:00 p.m. on a date specified by Buyer that shall be as soon as reasonably
practicable after the later to occur of the Stockholders Meetings or all
required regulatory approvals under Section 8.2, or at such other place and time
that the Parties may mutually agree.
     2.8 Subsidiary Bank. Buyer and Acquired Corporation anticipate that, on or
after the Effective Date, Buyer’s savings bank Subsidiary, Superior Bank, a
federal savings bank, will acquire the Bank by merger, acquisition of assets or
otherwise. The exact timing and structure of such acquisition have not been
finalized at this time, and Buyer in its discretion will finalize such timing
and structure at a later date. Acquired Corporation will cooperate with Buyer,
including the call of any special meetings of the board of directors of the Bank
and the filing of any regulatory applications, in the execution of appropriate
documentation relating to such merger or other transaction. In the event that
following the Effective Date the Bank remains a separate legal entity owned by
Buyer, Buyer and Acquired Corporation will mutually agree prior to the Effective
Date upon which existing members of the board of directors of the Bank, if any,
shall remain as directors thereof following the Effective Date. Buyer agrees
that it will accept the resignations of any such existing members who desire to
resign as such as of the Effective Date.
ARTICLE 3
CONVERSION OF ACQUIRED CORPORATION STOCK
     3.1 Conversion of Acquired Corporation Stock.
     (a) Subject to the potential adjustment provided for in Section 3.4 below,
on the Effective Date, each share of common stock of Acquired Corporation
outstanding and held of record by the Acquired Corporation’s stockholders, but
excluding shares held by the Acquired Corporation or any of its Subsidiaries,
other than in a fiduciary capacity or as a result of debts previously
contracted, and excluding shares held by stockholders who perfect their
dissenters’ rights of appraisal as provided in Section 3.6 of this Agreement
(the “Acquired Corporation Stock”), shall be converted by operation of law and
without any action by any holder thereof into and exchanged for the right to
receive 1.60 shares of Buyer’s Common Stock (the “Exchange Ratio”).
     (b) On the Effective Date, all outstanding Acquired Corporation Options
shall be cancelled and each holder of such options shall be entitled to receive
in exchange therefor the right to receive the number of shares of Buyer’s Common
Stock equal to the amount resulting when (i) the number of Acquired Corporation
Options held by a holder thereof is multiplied by the Per Option Value and
(ii) the resulting amount is divided by $11.43; provided, however, that no
fractions of shares of Buyer’s Common Stock shall be issued and the number of
shares of Buyer’s Common Stock to be issued hereunder, if a fractional share
exists, shall equal the number of whole shares obtained by rounding down to the
nearest whole share. As used herein, the term “Per Option Value” shall mean (i)
$18.2880 less (ii) the exercise price for each share of Acquired Corporation
Stock subject to such option. Schedule 3.1 to the Acquired Corporation’s
Disclosure Supplement sets forth the names of all persons holding Acquired
Corporation

3



--------------------------------------------------------------------------------



 



Options, the number of shares of Acquired Corporation common stock subject to
such options, the exercise price and the expiration date of such options.
     3.2 Surrender of Acquired Corporation Stock. As promptly as practicable,
but in no case later than fifteen (15) business days after the Effective Date,
Buyer (or an exchange agent appointed by Buyer) shall send to each holder of
record of shares of Acquired Company Stock outstanding on the Effective Date
transmittal materials for use in exchanging the certificates for such shares for
certificates for shares of Buyer’s Common Stock into which such shares of
Acquired Company Stock have been converted pursuant hereto. Each holder of an
outstanding certificate or certificates which prior thereto represented shares
of Acquired Corporation Stock who is entitled to receive Buyer’s Common Stock
shall be entitled, upon surrender to Buyer of their certificate or certificates
representing shares of Acquired Corporation Stock (or an affidavit or
affirmation by such holder of the loss, theft, or destruction of such
certificate or certificates in such form as Buyer may reasonably require and, if
Buyer reasonably requires, a bond of indemnity in form and amount, and issued by
such sureties, as Buyer may reasonably require), to receive in exchange therefor
a certificate or certificates representing the number of whole shares of Buyer’s
Common Stock into and for which the shares of Acquired Corporation Stock so
surrendered shall have been converted, such certificates to be of such
denominations and registered in such names as such holder may reasonably
request. Until so surrendered and exchanged, each such outstanding certificate
which, prior to the Effective Date, represented shares of Acquired Corporation
Stock and which is to be converted into Buyer’s Common Stock shall for all
purposes evidence ownership of the Buyer’s Common Stock into and for which such
shares shall have been so converted, except that dividends or other
distributions with respect to such Buyer’s Common Stock, if any, shall be held
by Buyer until the certificates previously representing shares of Acquired
Corporation Stock shall have been properly tendered. After the Effective Date,
there shall be no transfers on the stock transfer books of Acquired Corporation
of shares of Acquired Corporation Stock which were issued and outstanding on the
Effective Date and converted pursuant to the provisions hereof. If after the
Effective Date certificates are presented for transfer to Acquired Corporation,
they shall be canceled and exchanged for the shares of Buyer’s Common Stock
deliverable in respect thereof as determined in accordance with the provisions
of this paragraph.
     3.3 Fractional Shares. No fractional shares of Buyer’s Common Stock shall
be issued, and each holder of shares of Acquired Corporation Stock having a
fractional interest arising upon the conversion of such shares into shares of
Buyer’s Common Stock shall, at the time of surrender of the certificates
previously representing Acquired Corporation Stock, be paid by Buyer an amount
in cash, without interest, in an amount equal to such fractional part of a share
of Buyer’s Common Stock multiplied by the closing price per share of Buyer’s
Common Stock on NASDAQ on the last business day immediately preceding the
Effective Date.
     3.4 Adjustments. In the event that prior to the Effective Date Buyer’s
Common Stock shall be changed into a different number of shares or a different
class of shares by reason of any recapitalization or reclassification, stock
dividend, combination, stock split, or reverse stock split of the Buyer’s Common
Stock, an appropriate and proportionate adjustment shall be made in the number
of shares of Buyer’s Common Stock into which the Acquired Corporation Stock
shall be converted.

4



--------------------------------------------------------------------------------



 



     3.5 Buyer Stock. The shares of Common Stock of Buyer issued and outstanding
immediately before the Effective Date shall continue to be issued and
outstanding shares of the Resulting Corporation.
     3.6 Dissenting Stockholder Rights. Any stockholder of Acquired Corporation
who perfects such stockholder’s dissenters’ rights in accordance with the FBCA
shall be entitled to receive from the Resulting Corporation the value of such
shares in cash as determined pursuant to the provisions of the FBCA; provided,
that no such payment shall be made to any dissenting stockholder unless and
until such dissenting stockholder has complied with the applicable provisions of
the FBCA and surrendered to the Resulting Corporation the certificate or
certificates representing the shares for which payment is being made. If after
the Effective Date a dissenting shareholder of Acquired Corporation fails to
perfect, or effectively withdraws or loses his or her right to appraisal and
payment for his shares of Acquired Corporation Stock, Buyer shall issue and
deliver the consideration to which such holder of shares of Acquired Corporation
Stock is entitled under Section 3.1(a) (without interest) upon surrender by such
holder of the certificate or certificates representing shares of Acquired
Corporation Stock held by him or her.
ARTICLE 4
REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER
     Buyer represents, warrants and covenants to and with Acquired Corporation
as follows:
     4.1 Organization. Buyer is a corporation duly organized, validly existing
and in good standing under the Laws of the State of Delaware. Buyer has the
necessary corporate powers to carry on its business as presently conducted and
is qualified to do business in every jurisdiction in which the character and
location of the Assets owned by it or the nature of the business transacted by
it requires qualification or in which the failure to qualify could, individually
or in the aggregate, have a Material Adverse Effect.
     4.2 Capital Stock.
     (a) The authorized capital stock of Buyer consists of (A) 35,000,000 shares
of Common Stock, $0.001 par value per share, of which as of December 31, 2005,
22,221,256 shares were validly issued and 19,980,261 shares were outstanding,
fully paid and nonassessable under the DGCL and are not subject to preemptive
rights (not counting additional shares reserved for issuance pursuant to stock
option and other plans and outstanding options issued under such plans or
otherwise), and (B) 5,000,000 shares of Convertible Preferred Stock, $0.001 par
value per share, none of which is issued and outstanding. The shares of Buyer’s
Common Stock to be issued in the Merger are duly authorized and, when so issued,
will be validly issued and outstanding, fully paid and nonassessable under the
DGCL, will have been registered under the 1933 Act and will have been registered
or qualified under the securities laws of all jurisdictions in which such
registration or qualification is required, based upon information provided by
Acquired Corporation.

5



--------------------------------------------------------------------------------



 



     (b) The authorized capital stock of each Subsidiary of Buyer is validly
issued and outstanding, fully paid and nonassessable under the Laws of the
jurisdiction in which such Subsidiary is organized, and each Subsidiary is
wholly owned, directly or indirectly, by Buyer.
     4.3 Taxes. All Tax returns required to be filed by or on behalf of Buyer
have been timely filed (or requests for extensions therefor have been timely
filed and granted and have not expired), and all returns filed are complete and
accurate in all material respects. All Taxes shown on these returns to be due
and all additional assessments received have been paid. The amounts recorded for
Taxes on the balance sheets contained in the reports described in Section 4.14
are, to the Knowledge of Buyer, sufficient in all material respects for the
payment of all unpaid federal, state, county, local, foreign or other Taxes
(including any interest or penalties) of Buyer accrued for or applicable to the
period ended on the dates thereof, and all years and periods prior thereto and
for which Buyer may at such dates have been liable in its own right or as
transferee of the Assets of, or as successor to, any other corporation or other
party. Except as disclosed on Schedule 4.3 to Buyer’s Disclosure Supplement, no
audit, examination or investigation is presently being conducted or, to the
Knowledge of Buyer, threatened by any taxing authority which is likely to result
in a material Tax Liability, no material unpaid Tax deficiencies or additional
liabilities of any sort have been proposed by any governmental representative
and no agreements for extension of time for the assessment of any material
amount of Tax have been entered into by or on behalf of Buyer. Buyer has
withheld from its employees (and timely paid to the appropriate governmental
entity) proper and accurate amounts for all periods in material compliance with
all Tax withholding provisions of applicable federal, state, foreign and local
Laws (including without limitation, income, Social Security and employment Tax
withholding for all types of compensation).
     4.4 No Conflict with Other Instrument. The consummation of the transactions
contemplated by this Agreement will not result in a breach of or constitute a
Default (without regard to the giving of notice or the passage of time) under
any material Contract, indenture, mortgage, deed of trust or other material
agreement or instrument to which Buyer or any of its Subsidiaries is a party or
by which they or their Assets may be bound; will not conflict with any provision
of the certificate of incorporation or bylaws of Buyer or the certificate or
articles of incorporation or bylaws of any of its Subsidiaries; and will not
violate any provision of any Law, regulation, judgment or decree binding on them
or any of their Assets.
     4.5 Absence of Material Adverse Change. Since September 30, 2005, there
have been no events, changes or occurrences which have had or are reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect on
Buyer, except as disclosed in Buyer’s SEC Reports.
     4.6 Approval of Agreement. The board of directors of Buyer has approved
this Agreement and the transactions contemplated by it and has authorized the
execution and delivery by Buyer of this Agreement. This Agreement constitutes
the legal, valid and binding obligation of Buyer, enforceable against it in
accordance with its terms. Subject to (a) the matters referred to in Section 8.2
and (b) approval by the stockholders of Buyer of the Merger and the transactions
contemplated by this Agreement, Buyer has full power, authority and legal right
to enter into this Agreement and to consummate the transactions contemplated by
this Agreement. Buyer has no Knowledge of any fact or circumstance under which
the appropriate regulatory

6



--------------------------------------------------------------------------------



 



approvals required by Section 8.2 will not be granted without the imposition of
material conditions or material delays.
     4.7 Tax Treatment. Buyer has no present plan to sell or otherwise dispose
of any material portion of the Assets of Acquired Corporation, subsequent to the
Merger, and Buyer intends to continue the historic business of Acquired
Corporation.
     4.8 Title and Related Matters. Buyer has good and marketable title to all
the properties, interests in properties and Assets, real and personal, that are
material to the business of Buyer, reflected in the balance sheet dated as of
September 30, 2005 incorporated by reference in the SEC Reports, or acquired
after the date of such balance sheet (except properties, interests and Assets
sold or otherwise disposed of since such date, in the ordinary course of
business, or, if other than in the ordinary course of business, of a nature and
amount not material to the business of Buyer), free and clear of all mortgages,
Liens, pledges, charges or encumbrances except (i) mortgages and other
encumbrances referred to in the notes of such balance sheet, (ii) liens for
current Taxes not yet due and payable and (iii) such imperfections of title and
easements as do not materially detract from or interfere with the present use of
the properties subject thereto or affected thereby, or otherwise materially
impair present business operations at such properties. To the Knowledge of
Buyer, the material structures and equipment of Buyer comply in all material
respects with the requirements of all applicable Laws.
     4.9 Subsidiaries. Each Subsidiary of Buyer has been duly incorporated and
is validly existing as a corporation in good standing under the Laws of the
jurisdiction of its incorporation and each Subsidiary has been duly qualified as
a foreign corporation to transact business and is in good standing under the
Laws of each other jurisdiction in which it owns or leases properties, or
conducts any business so as to require such qualification and in which the
failure to be duly qualified could have a Material Adverse Effect upon Buyer and
its Subsidiaries considered as one enterprise; the federal savings bank
Subsidiary of Buyer has its deposits fully insured by the Federal Deposit
Insurance Corporation to the extent provided by the Federal Deposit Insurance
Act; and the businesses of the non-bank Subsidiaries of Buyer are permitted to
subsidiaries of registered thrift holding companies.
     4.10 Contracts. Neither Buyer nor any of its Subsidiaries is in violation
of its respective certificate of incorporation or bylaws or in Default in the
performance or observance of any material obligation, agreement, covenant or
condition contained in any Contract, indenture, mortgage, loan agreement, note,
lease or other instrument to which it is a party or by which it or its property
may be bound, except for such Defaults, if any, as would not, individually or in
the aggregate, have a Material Adverse Effect upon Buyer.
     4.11 Litigation. Except as disclosed in or reserved for in Buyer’s
financial statements included in the SEC Reports as of the date of this
Agreement, there is no Litigation before or by any court or Agency, domestic or
foreign, now pending, or, to the Knowledge of Buyer, threatened against or
affecting Buyer or any of its Subsidiaries (nor does Buyer have knowledge of any
facts which could give rise to any such Litigation) which is reasonably likely
to have any Material Adverse Effect or prospective Material Adverse Effect, or
which is reasonably likely to materially affect or delay the consummation of the
transactions contemplated by this Agreement; and all pending legal or
governmental proceedings to which Buyer or any Subsidiary is a party or

7



--------------------------------------------------------------------------------



 



of which any of their properties is the subject, including ordinary routine
litigation incidental to the business, are, considered in the aggregate not
material.
     4.12 Compliance. Buyer and its Subsidiaries, in the conduct of their
businesses, are to the Knowledge of Buyer, in material compliance with all
material federal, state or local Laws applicable to their or the conduct of
their businesses, including Laws imposing Taxes.
     4.13 Registration Statement. (a) At the time the Registration Statement
becomes effective and at the time of the Stockholders’ Meetings, the
Registration Statement, including the Buyer Proxy Statement which shall
constitute a part thereof, will comply in all material respects with the
requirements of the 1933 Act and the rules and regulations thereunder, and will
not contain an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the representations and warranties in this subsection shall not apply to
statements in or omissions from the Buyer Proxy Statement made in reliance upon
and in conformity with information furnished in writing to Buyer by Acquired
Corporation or any of its representatives expressly for use in the Buyer Proxy
Statement or information included in the Buyer Proxy Statement regarding the
business of Acquired Corporation, its operations, Assets and capital.
     (b) At the time of the Stockholders’ Meetings, the Acquired Corporation
Proxy Statement will not contain an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that the representations and warranties in this subsection
shall only apply to statements in or omissions from the Acquired Corporation
Proxy Statement made in reliance upon and in conformity with information
furnished in writing to Acquired Corporation by Buyer or any of its
representatives expressly for use in the Acquired Corporation Proxy Statement or
information included in the Acquired Corporation Proxy Statement regarding the
business of Buyer, its operations, Assets and capital.
     4.14 SEC Filings and Financial Statements; NASDAQ. (a) Since December 31,
2003, Buyer has filed all forms, reports and documents with the SEC required to
be filed by it pursuant to the federal securities Laws and SEC rules and
regulations thereunder (the “SEC Reports”), each of which complied as to form,
at the time such form, report or document was filed (and subject to any
subsequent amendments thereto), in all material respects with the applicable
requirements of the 1933 Act, the 1934 Act and the applicable rules and
regulations thereunder. To the Knowledge of Buyer, each member of Buyer’s board
of directors has filed all forms, reports and documents with the SEC required to
be filed by him pursuant to the federal securities Laws and SEC rules and
regulations thereunder. As of their respective dates, none of the SEC Reports
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. Each of the balance sheets in or incorporated by reference into the
SEC Reports (including the related notes and schedules, and subject to any
subsequent amendments to such SEC Reports) fairly presents the financial
condition of the entity or entities to which it relates for the periods set
forth therein (subject, in the case of unaudited interim statements, to normal
year-end audit adjustments that are not material in amount or effect), in each
case in accordance with generally accepted accounting

8



--------------------------------------------------------------------------------



 



principles consistently applied during the periods involved, except as may be
noted therein. Buyer has no material obligations or liabilities (contingent or
otherwise) except as disclosed in the SEC Reports. For purposes of this
paragraph, “material” shall have the meaning of such term as defined under the
1933 Act, the 1934 Act and the rules promulgated thereunder.
     (b) The documents incorporated by reference into the Registration
Statement, at the time they are filed with the SEC, when read together and with
the other information in the Registration Statement will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading at the
time the Registration Statement becomes effective or at the time of the
Stockholders Meetings.
     (c) Since December 31, 2003, Buyer has filed all forms, reports and
documents with NASDAQ required to be filed by it pursuant to the requirements of
NASDAQ (the “NASDAQ Reports”), each of which complied as to form, at the time
such form, report or document was filed (and subject to any subsequent
amendments thereto), in all material respects with the applicable requirements
of NASDAQ. As of their respective dates, none of the NASDAQ Reports contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they were made, not misleading. Buyer
is in material compliance with all rules and requirements of NASDAQ applicable
to it.
     4.15 Form S-4. The conditions for use of a registration statement on SEC
Form S-4 set forth in the General Instructions on Form S-4 will be satisfied
with respect to Buyer and the Registration Statement.
     4.16 Brokers. Except for services provided by Sandler O’Neill & Partners,
L.P., which has been retained by Buyer and the arrangements with which,
including fees, have been disclosed to Acquired Corporation prior to the date
hereof, all negotiations relative to this Agreement and the transactions
contemplated by this Agreement have been carried on by Buyer directly with
Acquired Corporation and without the intervention of any other person, either as
a result of any act of Buyer or otherwise in such manner as to give rights to
any valid claim against Buyer for finder’s fees, brokerage commissions or other
like payments.
     4.17 Government Authorization. Buyer and its Subsidiaries have all Permits
that, to the Knowledge of Buyer and its Subsidiaries, are or will be legally
required to enable Buyer or any of its Subsidiaries to conduct their businesses
in all material respects as now conducted by each of them.
     4.18 Absence of Regulatory Communications. Except as disclosed in
Schedule 4.18 to Buyer’s Disclosure Supplement, neither Buyer nor any of its
Subsidiaries is subject to, or has received during the past three years, any
written communication directed specifically to it from any Agency to which it is
or has been subject or pursuant to which such Agency has imposed or has
indicated it may impose any material restrictions on the operations of it or the
business conducted by it or in which such Agency has raised a material question
concerning the condition, financial or otherwise, of such company.

9



--------------------------------------------------------------------------------



 



     4.19 Disclosure. No representation or warranty, or any statement or
certificate furnished or to be furnished to Acquired Corporation by Buyer,
contains or will contain any untrue statement of a material fact, or omits or
will omit to state a material fact necessary to make the statements contained in
this Agreement or in any such statement or certificate not misleading.
     4.20 Absence of Certain Changes or Events. Since September 30, 2005,
neither Buyer nor any of its Subsidiaries has
     (a) issued, delivered or agreed to issue or deliver any stock, bonds or
other corporate securities (whether authorized and unissued or held in the
treasury) except shares of common stock issued upon the exercise of existing
options to purchase shares of Buyer’s common stock under its Third Amended and
Restated 1998 Stock Option Plan;
     (b) borrowed or agreed to borrow any funds or incurred, or become subject
to, any Liability (absolute or contingent) except borrowings, obligations
(including purchase of federal funds) and Liabilities incurred in the ordinary
course of business and consistent with past practice;
     (c) paid any material obligation or Liability (absolute or contingent)
other than current Liabilities reflected in or shown on the most recent balance
sheet incorporated by reference in the SEC Reports and current Liabilities
incurred since that date in the ordinary course of business and consistent with
past practice;
     (d) declared or made, or agreed to declare or make, any payment of
dividends or distributions of any Assets of any kind whatsoever to shareholders,
or purchased or redeemed, or agreed to purchase or redeem, directly or
indirectly, or otherwise acquire, any of its outstanding securities;
     (e) except in the ordinary course of business, sold or transferred, or
agreed to sell or transfer, any of its Assets, or canceled, or agreed to cancel,
any debts or claims;
     (f) except in the ordinary course of business, entered or agreed to enter
into any agreement or arrangement granting any preferential rights to purchase
any of its Assets, or requiring the consent of any party to the transfer and
assignment of any of its Assets;
     (g) suffered any Losses or waived any rights of value which in either event
in the aggregate are material considering Buyer’s business as a whole;
     (h) except in the ordinary course of business or as disclosed in the SEC
Reports, made or permitted any amendment or termination of any Contract,
agreement or license to which it is a party if such amendment or termination is
material considering Buyer’s business as a whole;
     (i) except in accordance with normal and usual practice or as disclosed in
the SEC Reports, made any accrual or arrangement for or payment of bonuses or
special compensation of any kind or any severance or termination pay to any
present or former officer or employee;

10



--------------------------------------------------------------------------------



 



     (j) except in accordance with normal and usual practice, increased the rate
of compensation payable to or to become payable to any of its officers or
employees or made any material increase in any profit sharing, bonus, deferred
compensation, savings, insurance, pension, retirement or other employee benefit
plan, payment or arrangement made to, for or with any of its officers or
employees;
     (k) received notice or had Knowledge or reason to believe that any of its
substantial customers has terminated or intends to terminate its relationship,
which termination would have a Material Adverse Effect;
     (l) failed to operate its business in the ordinary course so as to preserve
its business intact and to preserve the goodwill of its customers and others
with whom it has business relations;
     (m) entered into any other transaction other than in the ordinary course of
business; or
     (n) agreed, in writing or otherwise, to take any action described in
clauses (a) through (m) above.
     4.21 Commitments. Buyer has disclosed in the SEC Reports as of the date of
this Agreement all “material contracts” required to be disclosed pursuant to
Item 601(b)(10) of Regulation S-K under the 1933 Act.
     4.22 Litigation. Buyer has disclosed in the SEC Reports all Litigation
required to be disclosed by pursuant to Item 103 of Regulation S-K under the
1933 Act.
     4.23 Material Contract Defaults. Neither Buyer nor any of its Subsidiaries
is in Default in any material respect under the terms of any material Contract,
agreement, lease or other commitment which is or may be material to the
business, operations or Assets, or the condition, financial or otherwise, of
Buyer and, to the Knowledge of Buyer, there is no event which, with notice or
lapse of time, or both, may be or become an event of Default under any such
material Contract, agreement lease or other commitment in respect of which
adequate steps have not been taken to prevent such a Default from occurring.
     4.24 No Conflict with Other Instrument. The consummation of the
transactions contemplated by this Agreement will not result in the breach of any
term or provision of or constitute a Default under any material Contract
indenture, mortgage, deed of trust or other material agreement or instrument to
which Buyer or any of its Subsidiaries is a party and will not conflict with any
provision of the charter or bylaws of Buyer or any of its Subsidiaries.
     4.25 Governmental Authorization. Buyer and its Subsidiaries have all
Permits that, to the Knowledge of Buyer, are or will be legally required to
enable Buyer and its Subsidiaries to conduct their respective businesses in all
material respects as now conducted by Buyer and each of its Subsidiaries.
     4.26 Absence of Material Adverse Change. To the Knowledge of Buyer, since
September 30, 2005, there have been no events, changes or occurrences which have
had, or are reasonably likely to have, individually or in the aggregate, a
Material Adverse Effect on Buyer.

11



--------------------------------------------------------------------------------



 



     4.27 Approval of Agreements. The board of directors of Buyer has approved
this Agreement and the transactions contemplated by this Agreement and has
authorized the execution and delivery by Buyer of this Agreement. Subject to
(a) the matters referred to in Section 8.2 and (b) approval by the stockholders
of Buyer of the Merger and the transactions contemplated by this Agreement,
Buyer has full power, authority and legal right to enter into this Agreement,
and, upon appropriate vote of the stockholders of Buyer in accordance with this
Agreement, Buyer shall have full power, authority and legal right to consummate
the transactions contemplated by this Agreement.
     4.28 Loans; Adequacy of Allowance for Loan Losses. All reserves for loan
losses shown on the September 30, 2005 financial statements of Buyer
incorporated by reference in the SEC Reports are adequate in all material
respects. Buyer has no Knowledge of any fact which is likely to require a future
material increase in the provision for loan losses or a material decrease in the
loan loss reserve reflected in such financial statements. To the Knowledge of
Buyer, each loan reflected as an Asset on the financial statements of Buyer is
the legal, valid and binding obligation of the obligor of each loan, enforceable
in accordance with its terms subject to the effect of bankruptcy, insolvency,
reorganization, moratorium, or other similar laws relating to creditors’ rights
generally and to general equitable principles and complies with all Laws to
which it is subject. Buyer does not have in its portfolio any loan exceeding its
legal lending limit, and except as disclosed to Acquired Corporation, to the
Knowledge of Acquired Corporation, it has no material loans that are delinquent
in payment for more than 30 days, substandard, doubtful, loss, or nonperforming.
     4.29 Environmental Matters. Buyer and each of its Subsidiaries are in
material compliance with all Environmental Laws, and Buyer has no Knowledge that
Buyer or any of its Subsidiaries has not complied with all regulations and
requirements promulgated by the Occupational Safety and Health Administration
that are applicable to Buyer or any of its Subsidiaries. To the Knowledge of
Buyer, there is no Litigation pending or threatened with respect to any
violation or alleged violation of the Environmental Laws. To the Knowledge of
Buyer, with respect to Assets of Buyer or any of its Subsidiaries, including any
Loan Property of any material loan, (i) there has been no spillage, leakage,
contamination or release of any substances for which the appropriate remedial
action has not been completed; (ii) no owned or leased property is contaminated
with or contains any hazardous substance or waste; and (iii) there are no
underground storage tanks on any premises owned or leased by Buyer or any of its
Subsidiaries. Neither Buyer nor any of its Subsidiaries has participated in the
management of any property of any third party including without limitation any
Loan Property. Moreover, to the Knowledge of Buyer, neither Buyer nor any of its
Subsidiaries has extended credit, either on a secured or unsecured basis, to any
person or other entity engaged in any activities which would require or requires
such person or entity to obtain any Permits which are required under any
Environmental Law which have not been obtained.
     4.30 Labor Disputes. To the Knowledge of Buyer, Buyer and each of its
Subsidiaries is in material compliance with all federal and state laws
respecting employment and employment practices, terms and conditions of
employment, wages and hours. Neither Buyer nor any of its Subsidiaries is or has
been engaged in any unfair labor practice, and, to the Knowledge of Buyer, no
unfair labor practice complaint against Buyer or any of its Subsidiaries is
pending before the National Labor Relations Board. Relations between management
of Buyer and its Subsidiaries

12



--------------------------------------------------------------------------------



 



and the employees are amicable and there have not been, nor to the Knowledge of
Buyer, are there presently, any attempts to organize employees, nor to the
Knowledge of Buyer, are there plans for any such attempts.
     4.31 Derivative Contracts. Neither Buyer nor any of its Subsidiaries is a
party to or has agreed to enter into a swap, forward, future, option, cap, floor
or collar financial contract, or any other interest rate or foreign currency
protection contract or derivative security not included in Buyer’s September 30,
2005 financial statements incorporated by reference in the SEC Reports which is
a financial derivative contract (including various combinations thereof). With
respect to all agreements currently outstanding pursuant to which Buyer or any
of its Subsidiaries has purchased securities subject to an agreement to resell,
Buyer or such Subsidiary has a valid, perfected first lien or security interest
in the securities or other collateral securing such agreement, and the value of
such collateral equals or exceeds the amount of the debt secured thereby. With
respect to all agreements currently outstanding pursuant to which Buyer or any
of its Subsidiaries has sold securities subject to an agreement to repurchase,
neither Buyer nor any of its Subsidiaries has pledged collateral in excess of
the amount of the debt secured thereby. Neither Buyer nor any of its
Subsidiaries has pledged collateral in excess of the amount required under any
interest rate swap or other similar agreement currently outstanding.
     4.32 Accounting, Tax and Regulatory Matters. Neither Buyer nor any of its
Subsidiaries has taken any action or has any Knowledge of any fact or
circumstance that is reasonably likely to (i) prevent the transactions provided
for herein, including the Merger, from qualifying as a reorganization within the
meaning of Section 368(a) of the IRC, or (ii) materially impede or delay receipt
of any Consents of Agencies referred to in subsection 8.2 of this Agreement.
     4.33 Opinion of Counsel. Buyer has no Knowledge of any facts that would
preclude issuance of the opinion of counsel referred to in Section 9.4.
     4.34 Transactions with Management. Buyer has disclosed in the SEC Reports
as of the date of this Agreement all matters required to be disclosed pursuant
to Item 404 of Regulation S-K under the 1933 Act, “Certain Relationships and
Related Transactions”.
     4.35 Accounting Controls. Buyer and its Subsidiaries have devised and
maintained systems of internal accounting control sufficient to provide
reasonable assurances that: (i) all material transactions are executed in
accordance with general or specific authorization of the Board of Directors of
Buyer and the duly authorized executive officers of Buyer or the applicable
Subsidiary of Buyer; (ii) all material transactions are recorded as necessary to
permit the preparation of financial statements in conformity with GAAP with
respect to Buyer or the applicable Subsidiary of Buyer or any other criteria
applicable to such financial statements, and to maintain proper accountability
for items therein; (iii) access to the material Assets of Buyer and its
Subsidiaries is permitted only in accordance with general or specific
authorization of the Board of Directors of Buyer and the duly authorized
executive officers; and (iv) the recorded accountability for items is compared
with the actual levels at reasonable intervals and appropriate actions taken
with respect to any differences.

13



--------------------------------------------------------------------------------



 



     4.36. Deposit Insurance. The deposit accounts of Superior Bank are insured
by the FDIC in accordance with the provisions of the FDIC Act. Superior Bank has
paid all regular premiums and special assessments and filed all reports required
under the FDIC Act.
ARTICLE 5
REPRESENTATIONS, WARRANTIES AND COVENANTS OF ACQUIRED
CORPORATION
     Acquired Corporation represents, warrants and covenants to and with Buyer,
as follows:
     5.1 Organization. Acquired Corporation is a Florida corporation, and the
Bank is a Florida state-chartered bank. Each is duly organized, validly existing
and in good standing under the respective Laws of its jurisdiction of
incorporation and has all requisite power and authority to carry on its business
as it is now being conducted and is qualified to do business in every
jurisdiction in which the character and location of the Assets owned by it or
the nature of the business transacted by it requires qualification or in which
the failure to qualify could, individually, or in the aggregate, have a Material
Adverse Effect.
     5.2 Capital Stock. As of December 31, 2005, the authorized capital stock of
Acquired Corporation consisted of 10,000,000 shares of common stock, $.01 par
value per share, 3,710,500 shares of which are issued and outstanding. All of
such shares which are outstanding are validly issued, fully paid and
nonassessable under the FBCA and not subject to preemptive rights. Acquired
Corporation has 328,750 shares of its common stock subject to exercise at any
time pursuant to stock options under its stock option plans. Except for the
foregoing, Acquired Corporation does not have any other arrangements or
commitments obligating it to issue shares of its capital stock or any securities
convertible into or having the right to purchase shares of its capital stock,
including the grant or issuance of Acquired Corporation Options.
     5.3 Subsidiaries. Acquired Corporation has no direct Subsidiaries other
than the Bank, and there are no Subsidiaries of the Bank. Acquired Corporation
owns all of the issued and outstanding capital stock of the Bank free and clear
of any liens, claims or encumbrances of any kind. All of the issued and
outstanding shares of capital stock of the Subsidiaries have been validly issued
and are fully paid and non-assessable. As of December 31, 2005, there were
1,000,000 shares of the common stock, par value $10.25 per share, authorized of
the Bank, 740,000 of which are issued and outstanding and wholly owned by
Acquired Corporation. The Bank has no arrangements or commitments obligating it
to issue shares of its capital stock or any securities convertible into or
having the right to purchase shares of its capital stock.
     5.4 Financial Statements; Taxes. (a) Acquired Corporation has delivered to
Buyer copies of the following financial statements of Acquired Corporation:

  (i)   Consolidated statements of financial condition as of December 31, 2003,
2004 and 2005;     (ii)   Consolidated statements of income for each of the
three years ended December 31, 2003, 2004 and 2005;

14



--------------------------------------------------------------------------------



 



  (iii)   Consolidated statements of stockholders’ equity for each of the three
years ended December 31, 2003, 2004 and 2005; and     (iv)   Consolidated
statements of cash flows for the three years ended December 31, 2003, 2004 and
2005.

     All of the foregoing financial statements are in all material respects in
accordance with the books and records of Acquired Corporation and have been
prepared in accordance with GAAP applied on a consistent basis throughout the
periods indicated, except for changes required by GAAP, all as more particularly
set forth in the notes to such statements. Each of such financial statements
presents fairly as of its date the financial condition and results of operations
of Acquired Corporation for the year then ended. Except as and to the extent
reflected or reserved against in such financial statements (including the notes
thereto), Acquired Corporation did not have, as of the date of such financial
statements, any material Liabilities or obligations (absolute or contingent) of
a nature customarily reflected in financial statements or the notes thereto.
     (b) Except as set forth on Schedule 5.4(b) to Acquired Corporation’s
Disclosure Supplement, all Tax returns required to be filed by or on behalf of
Acquired Corporation have been timely filed (or requests for extensions therefor
have been timely filed and granted and have not expired), and all returns filed
are complete and accurate in all material respects. All Taxes shown on these
returns to be due and all additional assessments received have been paid or will
be paid before the date on which they would be delinquent. The amounts recorded
for Taxes on the financial statements provided under Section 5.4(a) are, to the
Knowledge of Acquired Corporation, sufficient in all material respects for the
payment of all unpaid federal, state, county, local, foreign and other Taxes
(including any interest or penalties) of Acquired Corporation accrued for or
applicable to the period ended on the dates thereof, and all years and periods
prior thereto and for which Acquired Corporation may at such dates have been
liable in its own right or as a transferee of the Assets of, or as successor to,
any other corporation or other party. No audit, examination or investigation is
presently being conducted or, to the Knowledge of Acquired Corporation,
threatened by any taxing authority which is likely to result in a material Tax
Liability, no material unpaid Tax deficiencies or additional liability of any
sort has been proposed by any governmental representative and no agreements for
extension of time for the assessment of any material amount of Tax have been
entered into by or on behalf of Acquired Corporation. Acquired Corporation has
not executed an extension or waiver of any statute of limitations on the
assessment or collection of any Tax due that is currently in effect.
     (c) To the Knowledge of the Acquired Corporation, each Acquired Corporation
Company has withheld from its employees (and timely paid to the appropriate
governmental entity) proper and accurate amounts for all periods in material
compliance with all Tax withholding provisions of applicable federal, state,
foreign and local Laws (including without limitation, income, Social Security
and employment Tax withholding for all types of compensation). Each Acquired
Corporation Company is in material compliance with, and its records contain all
information and documents (including properly completed IRS Forms W-9) necessary
to comply with, all applicable information reporting and Tax withholding
requirements under federal, state and local Tax Laws, and such records identify
with specificity all accounts subject to backup withholding under Section 3406
of the Code.

15



--------------------------------------------------------------------------------



 



     5.5 Absence of Certain Changes or Events. Except as set forth on
Schedule 5.5 to Acquired Corporation’s Disclosure Supplement, since December 31,
2005, no Acquired Corporation Company has
     (a) issued, delivered or agreed to issue or deliver any stock, bonds or
other corporate securities (whether authorized and unissued or held in the
treasury) except shares of common stock issued upon the exercise of existing
Acquired Corporation Options;
     (b) borrowed or agreed to borrow any funds or incurred, or become subject
to, any Liability (absolute or contingent) except borrowings, obligations
(including purchase of federal funds) and Liabilities incurred in the ordinary
course of business and consistent with past practice;
     (c) paid any material obligation or Liability (absolute or contingent)
other than current Liabilities reflected in or shown on the most recent balance
sheet referred to in Section 5.4(a)(i) and current Liabilities incurred since
that date in the ordinary course of business and consistent with past practice;
     (d) declared or made, or agreed to declare or make, any payment of
dividends or distributions of any Assets of any kind whatsoever to shareholders,
or purchased or redeemed, or agreed to purchase or redeem, directly or
indirectly, or otherwise acquire, any of its outstanding securities;
     (e) except in the ordinary course of business, sold or transferred, or
agreed to sell or transfer, any of its Assets, or canceled, or agreed to cancel,
any debts or claims;
     (f) except in the ordinary course of business, entered or agreed to enter
into any agreement or arrangement granting any preferential rights to purchase
any of its Assets, or requiring the consent of any party to the transfer and
assignment of any of its Assets;
     (g) suffered any Losses or waived any rights of value which in either event
in the aggregate are material considering its business as a whole;
     (h) except in the ordinary course of business, made or permitted any
amendment or termination of any Contract, agreement or license to which it is a
party if such amendment or termination is material considering its business as a
whole;
     (i) except in accordance with normal and usual practice, made any accrual
or arrangement for or payment of bonuses or special compensation of any kind or
any severance or termination pay to any present or former officer or employee;
     (j) except in accordance with normal and usual practice, increased the rate
of compensation payable to or to become payable to any of its officers or
employees or made any material increase in any profit sharing, bonus, deferred
compensation, savings, insurance, pension, retirement or other employee benefit
plan, payment or arrangement made to, for or with any of its officers or
employees;

16



--------------------------------------------------------------------------------



 



     (k) received notice or had Knowledge or reason to believe that any of its
substantial customers has terminated or intends to terminate its relationship,
which termination would have a Material Adverse Effect;
     (l) failed to operate its business in the ordinary course so as to preserve
its business intact and to preserve the goodwill of its customers and others
with whom it has business relations;
     (m) entered into any other transaction other than in the ordinary course of
business; or
     (n) agreed, in writing or otherwise, to take any action described in
clauses (a) through (m) above.
     Between the date hereof and the Effective Date, no Acquired Corporation
Company, without the express written approval of Buyer, will do any of the
things listed in clauses (a) through (n) of this Section 5.5 except as permitted
therein or as contemplated in this Agreement, and no Acquired Corporation
Company will enter into or amend any material Contract wherein either the
Acquired Corporation Company has an obligation to pay or the other party thereto
has an obligation to provide goods or services, in either case in excess of
$15,000 during the term thereof, other than Loans or renewals thereof entered
into in the ordinary course of business, without the express written consent of
Buyer. Buyer consents to the Bank making provision for the payment of bonus
compensation to its employees and non-director officers in an aggregate amount
not to exceed $100,000 on or before the Effective Date.
     5.6 Title and Related Matters.
     (a) Title. Each Acquired Corporation Company has good and marketable title
to all Assets that are material to the business of Acquired Corporation,
reflected in the most recent financial statement referred to in
Section 5.4(a)(i), or acquired after the date of such financial statement
(except Assets sold or otherwise disposed of since such date, in the ordinary
course of business), free and clear of all mortgages, Liens, pledges, charges or
encumbrances except (i) mortgages and other encumbrances referred to in the
notes to such balance sheet, (ii) Liens for current Taxes not yet due and
payable and (iii) such imperfections of title and easements as do not materially
interfere with the present use of the properties subject thereto or affected
thereby, or otherwise materially impair present business operations at such
properties. To the Knowledge of Acquired Corporation, the material structures
and equipment of each Acquired Corporation Company comply in all material
respects with the requirements of all applicable Laws.
     (b) Leases. Schedule 5.6(b) to Acquired Corporation’s Disclosure Supplement
sets forth a list and description of all real and personal property owned or
leased by any Acquired Corporation Company, either as lessor or lessee, all of
which are in full force and effect and under which no breach or Default on the
part of such Acquired Corporation Company or, to the Knowledge of Acquired
Corporation, any other party has occurred or is continuing.
     (c) Depreciation Schedule. Schedule 5.6(c) to Acquired Corporation’s
Disclosure Supplement sets forth a depreciation schedule for financial reporting
purposes of each Acquired Corporation Company’s fixed Assets as of December 31,
2005.

17



--------------------------------------------------------------------------------



 



     (d) Computer Hardware and Software. Schedule 5.6(d) to Acquired
Corporation’s Disclosure Supplement contains a description of all material
agreements relating to data processing computer software and hardware now being
used in the business operations of any Acquired Corporation Company. Acquired
Corporation has no Knowledge of any defects, irregularities or problems with any
of its computer hardware or software which renders such hardware or software
unable to satisfactorily perform the tasks and functions to be performed by them
in the business of any Acquired Corporation Company. Except as set forth in
Schedule 5.6(d) to Acquired Corporation’s Disclosure Supplement, each applicable
Acquired Corporation Company owns or has the uncontested right, and after the
Effective Date will continue to own or have the uncontested right, to use all
such computer software and hardware.
     5.7 Commitments. Except as set forth in Schedule 5.7 to Acquired
Corporation’s Disclosure Supplement or in the most recent financial statements
referred to in Section 5.4(a), no Acquired Corporation Company is a party to any
oral or written (i) Contracts for the employment of any officer or employee
which is not terminable on 30 days’ (or less) notice, (ii) profit sharing,
bonus, deferred compensation, savings, stock option, severance pay, pension or
retirement plan, agreement or arrangement, (iii) loan agreement, indenture or
similar agreement relating to the borrowing of money by such party, except for
such agreements for borrowing made in the ordinary course of business,
(iv) guaranty of any obligation for the borrowing of money or otherwise,
excluding endorsements made for collection, letters of credit and guaranties
made in the ordinary course of business, (v) consulting Contracts,
(vi) collective bargaining agreement, (vii) agreement with any present or former
officer, director or shareholder of such party, or (viii) any Contract (A) which
limits the freedom of any of the Acquired Corporation Companies to compete in
any line of business or with any Person or (B) which limits the freedom of any
other Person to compete in any line of business with any Acquired Corporation
Company; or (ix) other Contract, agreement or other commitment which involves
the payment by any Acquired Corporation Company of amounts aggregating $50,000
or more in any twelve-month period or is otherwise material to the business,
operations, prospects or Assets or to the condition, financial or otherwise, of
any Acquired Corporation Company. Complete and accurate copies of all Contracts,
plans and other items so listed will be made available to Buyer for inspection.
     5.8 Charter and Bylaws. Schedule 5.8 to Acquired Corporation’s Disclosure
Supplement contains true and correct copies of the articles of incorporation and
bylaws of each Acquired Corporation Company, including all amendments thereto,
as currently in effect. There will be no changes in such articles of
incorporation or bylaws prior to the Effective Date without the prior written
consent of Buyer.
     5.9 Litigation; Compliance with Laws. There is no Litigation (whether or
not purportedly on behalf of Acquired Corporation) pending or, to the Knowledge
of Acquired Corporation, threatened against or affecting any Acquired
Corporation Company (nor does Acquired Corporation have Knowledge of any facts
which are likely to give rise to any such Litigation) at law or in equity, or
before or by any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, or before any arbitrator of any kind,
which involves the possibility of any judgment or Liability not fully covered by
insurance in excess of a reasonable deductible amount or which may have a
Material Adverse Effect on Acquired Corporation, and no Acquired Corporation
Company is in Default with respect to any

18



--------------------------------------------------------------------------------



 



judgment, order, writ, injunction, decree, award, rule or regulation of any
court, arbitrator or governmental department, commission, board, bureau, agency
or instrumentality, which Default would have a Material Adverse Effect on
Acquired Corporation. Except as disclosed in Schedule 5.9 to Acquired
Corporation’s Disclosure Supplement, to the Knowledge of Acquired Corporation,
each Acquired Corporation Company has complied in all material respects with all
material applicable Laws and Regulations including those imposing Taxes, of any
applicable jurisdiction and of all states, municipalities, other political
subdivisions and Agencies, in respect of the ownership of its Assets and the
conduct of its business, which, if not complied with, would have a Material
Adverse Effect on Acquired Corporation.
     5.10 Material Contract Defaults. Except as disclosed on Schedule 5.10 to
Acquired Corporation’s Disclosure Supplement, no Acquired Corporation Company is
in Default in any material respect under the terms of any material Contract,
agreement, lease or other commitment which is or may be material to the
business, operations or Assets, or the condition, financial or otherwise, of
such company and, to the Knowledge of Acquired Corporation, there is no event
which, with notice or lapse of time, or both, may be or become an event of
Default under any such material Contract, agreement lease or other commitment in
respect of which adequate steps have not been taken to prevent such a Default
from occurring.
     5.11 No Conflict with Other Instrument. Upon the receipt of all required
Consents, the consummation of the transactions contemplated by this Agreement
will not result in the breach of any term or provision of or constitute a
Default under any material Contract indenture, mortgage, deed of trust, lease
identified on Schedule 5.6(b) to Acquired Corporation’s Disclosure Schedule or
other material agreement or instrument to which any Acquired Corporation Company
is a party and will not conflict with any provision of the charter or bylaws of
any Acquired Corporation Company.
     5.12 Governmental Authorization. Each Acquired Corporation Company has all
Permits that, to the Knowledge of Acquired Corporation, are or will be legally
required to enable any Acquired Corporation Company to conduct its business in
all material respects as now conducted by each Acquired Corporation Company.
     5.13 Absence of Regulatory Communications. Except as provided in
Schedule 5.13 to Acquired Corporation’s Disclosure Supplement, no Acquired
Corporation Company is subject to, nor has any Acquired Corporation Company
received during the past three years, any written communication directed
specifically to it from any Agency to which it is or has been subject or
pursuant to which such Agency has imposed or has indicated it may impose any
material restrictions on the operations of it or the business conducted by it or
in which such Agency has raised any material question concerning the condition,
financial or otherwise, of such company.
     5.14 Absence of Material Adverse Change. To the Knowledge of Acquired
Corporation, since the date of the most recent balance sheet provided under
Section 5.4(a)(i), there have been no events, changes or occurrences which have
had, or are reasonably likely to have, individually or in the aggregate, a
Material Adverse Effect on any Acquired Corporation Company.

19



--------------------------------------------------------------------------------



 



     5.15 Insurance. Each Acquired Corporation Company has in effect insurance
coverage and bonds with reputable insurers which, in respect to amounts, types
and risks insured, management of Acquired Corporation reasonably believes to be
adequate for the type of business conducted by such company, and all of which
are identified on Schedule 5.15 to Acquired Corporation’s Disclosure Supplement.
No Acquired Corporation Company is liable for any material retroactive premium
adjustment. All insurance policies and bonds are valid, enforceable and in full
force and effect, and no Acquired Corporation Company has received any notice of
any material premium increase or cancellation with respect to any of its
insurance policies or bonds. Within the last three years, no Acquired
Corporation Company has been refused any insurance coverage which it has sought
or applied for, and it has no reason to believe that existing insurance coverage
cannot be renewed as and when the same shall expire, upon terms and conditions
as favorable as those presently in effect, other than possible increases in
premiums that do not result from any extraordinary loss experience. All policies
of insurance presently held or policies containing substantially equivalent
coverage will be outstanding and in full force with respect to each Acquired
Corporation Company at all times from the date hereof to the Effective Date.
     5.16 Pension and Employee Benefit Plans.
     (a) To the Knowledge of Acquired Corporation, all employee benefit plans of
each Acquired Corporation Company have been established in compliance with, and
such plans have been operated in material compliance with, all applicable Laws.
Except as set forth in Schedule 5.16 to Acquired Corporation’s Disclosure
Supplement, no Acquired Corporation Company sponsors or otherwise maintains a
“pension plan” within the meaning of Section 3(2) of ERISA or any other
retirement plan other than the First Kensington Bank 401(k) Plan effective as of
January 1, 2002 of Acquired Corporation that is intended to qualify under
Section 401 of the Code, nor do any unfunded Liabilities exist with respect to
any employee benefit plan, past or present. To the Knowledge of Acquired
Corporation, no employee benefit plan, any trust created thereunder or any
trustee or administrator thereof has engaged in a “prohibited transaction,” as
defined in Section 4975 of the Code, which may have a Material Adverse Effect on
the condition, financial or otherwise, of any Acquired Corporation Company. No
Acquired Corporation Company has any Liability to the Pension Benefit Guaranty
Corporation. No Acquired Corporation Company is a party to, or otherwise bound
by or subject to, any multi-employer plan.
     (b) To the Knowledge of Acquired Corporation, no amounts payable to any
employee of any Acquired Corporation Company will fail to be deductible for
federal income tax purposes by virtue of Section 280G of the Code and
regulations thereunder.
     5.17 Buy-Sell Agreement. To the Knowledge of Acquired Corporation, there
are no agreements among any of its shareholders granting to any person or
persons a right of first refusal in respect of the sale, transfer, or other
disposition of shares of outstanding securities by any shareholder of Acquired
Corporation, any similar agreement or any voting agreement or voting trust in
respect of any such shares.
     5.18 Brokers. Except for services provided by Alex Sheshunoff & Co., which
has been retained by Acquired Corporation and the arrangements with which,
including fees, have

20



--------------------------------------------------------------------------------



 



been disclosed to Buyer prior to the date hereof, all negotiations relative to
this Agreement and the transactions contemplated by this Agreement have been
carried on by Acquired Corporation directly with Buyer and without the
intervention of any other person, either as a result of any act of Acquired
Corporation, or otherwise, in such manner as to give rise to any valid claim
against Acquired Corporation for a finder’s fee, brokerage commission or other
like payment.
     5.19 Approval of Agreements. The board of directors of Acquired Corporation
has approved this Agreement and the transactions contemplated by this Agreement
and has authorized the execution and delivery by Acquired Corporation of this
Agreement. Subject to (a) the matters referred to in Section 8.2 and
(b) approval by the stockholders of Acquired Corporation of the Merger and the
transactions contemplated by this Agreement, Acquired Corporation has full
power, authority and legal right to enter into this Agreement, and, upon
appropriate vote of the shareholders of Acquired Corporation in accordance with
this Agreement, Acquired Corporation shall have full power, authority and legal
right to consummate the transactions contemplated by this Agreement.
     5.20 Disclosure. No representation or warranty, nor any statement or
certificate furnished or to be furnished to Buyer by Acquired Corporation,
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact necessary to make the statements contained in
this Agreement or in any such statement or certificate not misleading.
     5.21 Registration Statement. (a) Acquired Corporation shall furnish all
information to Buyer with respect to any Acquired Corporation Company including
financial statements of Acquired Corporation as Buyer may reasonably request for
inclusion in the Registration Statement, the Buyer Proxy Statement and the
Buyer’s application for listing on NASDAQ of Buyer’s Common Stock to be
registered by the Registration Statement, and such information and financial
statements shall satisfy the requirements of SEC Form S-4 and SEC Regulation S-X
under the 1933 Act, as applicable.
     (b) At the time the Registration Statement becomes effective and at the
time of the Stockholders Meetings, the Registration Statement, including the
Buyer Proxy Statement which shall constitute part thereof, will not contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that the
representations and warranties in this Section shall only apply to statements in
or omissions from the Buyer Proxy Statement relating to descriptions of the
business of Acquired Corporation, its Assets, properties, operations, and
capital stock or to information furnished in writing by Acquired Corporation or
its representatives expressly for inclusion in the Buyer Proxy Statement.
     (c) At the time of the Stockholders’ Meetings, the Acquired Corporation
Proxy Statement will not contain an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that the representations and warranties in this subsection
shall not apply to statements in or omissions from the Acquired Corporation
Proxy Statement made in reliance upon and in conformity with information
furnished in writing to Acquired Corporation by Buyer or any of its
representatives expressly for use in the Acquired

21



--------------------------------------------------------------------------------



 



Corporation Proxy Statement or information included in the Acquired Corporation
Proxy Statement regarding the business of Buyer, its operations, Assets and
capital.
     5.22 Loans; Adequacy of Allowance for Loan Losses. All reserves for loan
losses shown on the financial statements of Acquired Corporation for the year
ended December 31, 2005 are adequate in all material respects. Acquired
Corporation has no Knowledge of any fact which is likely to require a future
material increase in the provision for loan losses or a material decrease in the
loan loss reserve reflected in such financial statements. To the Knowledge of
Acquired Corporation, each loan reflected as an Asset on the financial
statements of Acquired Corporation is the legal, valid and binding obligation of
the obligor of each loan, enforceable in accordance with its terms subject to
the effect of bankruptcy, insolvency, reorganization, moratorium, or other
similar laws relating to creditors’ rights generally and to general equitable
principles and complies with all Laws to which it is subject. Acquired
Corporation does not have in its portfolio any loan exceeding its legal lending
limit, and except as disclosed on Schedule 5.22 to Acquired Corporation’s
Disclosure Supplement, to the Knowledge of Acquired Corporation, it has no
material loans that are delinquent in payment for more than 30 days,
substandard, doubtful, loss, or nonperforming.
     5.23 Environmental Matters. Except as provided in Schedule 5.23 to Acquired
Corporation’s Disclosure Supplement, to the Knowledge of Acquired Corporation,
each Acquired Corporation Company is in material compliance with all Laws and
other governmental requirements relating to the generation, management,
handling, transportation, treatment, disposal, storage, delivery, discharge,
release or emission of any waste, pollution, or toxic, hazardous or other
substance (the “Environmental Laws”), and Acquired Corporation has no Knowledge
that any Acquired Corporation Company has not complied with all regulations and
requirements promulgated by the Occupational Safety and Health Administration
that are applicable to any Acquired Corporation Company. To the Knowledge of
Acquired Corporation, there is no Litigation pending or threatened with respect
to any violation or alleged violation of the Environmental Laws. To the
Knowledge of Acquired Corporation, with respect to Assets of any Acquired
Corporation Company, including any Loan Property of any material loan, (i) there
has been no spillage, leakage, contamination or release of any substances for
which the appropriate remedial action has not been completed; (ii) no owned or
leased property is contaminated with or contains any hazardous substance or
waste; and (iii) there are no underground storage tanks on any premises owned or
leased by any Acquired Corporation Company. No Acquired Corporation Company has
participated in the management of any property of any third party including
without limitation any Loan Property. Moreover, to the Knowledge of Acquired
Corporation, no Acquired Corporation Company has extended credit, either on a
secured or unsecured basis, to any person or other entity engaged in any
activities which would require or requires such person or entity to obtain any
Permits which are required under any Environmental Law which have not been
obtained.
     5.24 Transfer of Shares. Acquired Corporation has no Knowledge of any plan
or intention on the part of Acquired Corporation’s shareholders to sell or
otherwise dispose of any of the Buyer’s Common Stock to be received by them in
the Merger that would reduce such shareholders’ ownership to a number of shares
having, in the aggregate, a fair market value of less than fifty (50%) percent
of the total fair market value of Acquired Corporation common stock outstanding
immediately before the Merger.

22



--------------------------------------------------------------------------------



 



     5.25 Collective Bargaining. There are no labor contracts, collective
bargaining agreements, letters of undertakings or other arrangements, formal or
informal, between any Acquired Corporation Company and any union or labor
organization covering any Acquired Corporation Company’s employees and none of
said employees are represented by any union or labor organization.
     5.26 Labor Disputes. To the Knowledge of Acquired Corporation, each
Acquired Corporation Company is in material compliance with all federal and
state laws respecting employment and employment practices, terms and conditions
of employment, wages and hours. No Acquired Corporation Company is or has been
engaged in any unfair labor practice, and, to the Knowledge of Acquired
Corporation, no unfair labor practice complaint against any Acquired Corporation
Company is pending before the National Labor Relations Board. Relations between
management of each Acquired Corporation Company and the employees are amicable
and there have not been, nor to the Knowledge of Acquired Corporation, are there
presently, any attempts to organize employees, nor to the Knowledge of Acquired
Corporation, are there plans for any such attempts.
     5.27 Derivative Contracts. No Acquired Corporation Company is a party to or
has agreed to enter into a swap, forward, future, option, cap, floor or collar
financial contract, or any other interest rate or foreign currency protection
contract or derivative security not included in Acquired Corporation’s financial
statements delivered under Section 5.4 hereof which is a financial derivative
contract (including various combinations thereof). With respect to all
agreements currently outstanding pursuant to which any Acquired Corporation
Company has purchased securities subject to an agreement to resell, such
Acquired Corporation Company has a valid, perfected first lien or security
interest in the securities or other collateral securing such agreement, and the
value of such collateral equals or exceeds the amount of the debt secured
thereby. With respect to all agreements currently outstanding pursuant to which
any Acquired Corporation Company has sold securities subject to an agreement to
repurchase, no Acquired Corporation Company has pledged collateral in excess of
the amount of the debt secured thereby. No Acquired Corporation Company has
pledged collateral in excess of the amount required under any interest rate swap
or other similar agreement currently outstanding.
     5.28 Accounting, Tax and Regulatory Matters. No Acquired Corporation
Company has taken any action or has any Knowledge of any fact or circumstance
that is reasonably likely to (i) prevent the transactions provided for herein,
including the Merger, from qualifying as a reorganization within the meaning of
Section 368(a) of the IRC, or (ii) materially impede or delay receipt of any
Consents of Agencies referred to in subsection 8.2 of this Agreement.
     5.29 Offices. The headquarters of Acquired Corporation and each other
office, branch or facility maintained and operated by each Acquired Corporation
Company (including without limitation representative and loan production offices
and operations centers) and the locations thereof are listed on Schedule 5.29 to
Acquired Corporation’s Disclosure Supplement. None of the Acquired Corporation
Companies maintains any other office or branch or conducts business at any other
location, or has applied for or received permission to open any additional
office or branch or to operate at any other location.

23



--------------------------------------------------------------------------------



 



     5.30 Data Processing Systems. The electronic data processing systems and
similar systems utilized in processing the work of each of the Acquired
Corporation Companies, including both hardware and software, are wholly within
the possession and control of one of the Acquired Corporation Companies or its
third party provider such that physical access to all software, documentation,
passwords, access codes, backups, disks and other data storage devices and
similar items readily can be made accessible to and delivered into the
possession of Buyer or Buyer’s third party provider.
     5.31 Intellectual Property. Each of the Acquired Corporation Companies owns
or possesses valid and binding licenses and other rights to use without
additional payment all material patents, copyrights, trade secrets, trade names,
service marks, trademarks, computer software and other intellectual property
used in its business; and none of the Acquired Corporation Companies has
received any notice of conflict with respect thereto that asserts the rights of
others. The Acquired Corporation Companies have in all material respects
performed all the obligations required to be performed by them and are not in
default in any material respect under any contract, agreement, arrangement or
commitment relating to any of the foregoing. Schedule 5.31 to Acquired
Corporation’s Disclosure Supplement lists all of the trademarks, trade names,
licenses and other intellectual property used to conduct the businesses of the
Acquired Corporation Companies. Each of the Acquired Corporation Companies has
taken reasonable precautions to safeguard its trade secrets from disclosure to
third-parties.
     5.32 Administration of Trust Accounts. The Bank does not possess and does
not exercise trust powers.
     5.33 Regulatory Approvals. Acquired Corporation has no Knowledge of any
reason why all requisite regulatory approvals regarding the Merger should not or
cannot be obtained.
     5.34 Opinion of Counsel. Acquired Corporation has no Knowledge of any facts
that would preclude issuance of the opinion of counsel referred to in
Section 10.4.
     5.35 Anti-takeover Provisions. The provisions of Section 607.0901 and
Section 607.0902 of the FBCA do not apply to Acquired Corporation. Except for
state and/or federal bank regulatory change in control Laws, no provisions of an
anti-takeover nature contained in their respective organizational documents or
the provisions of any federal or state “anti-takeover,” “fair price,” “control
share acquisition” or similar Laws (“Takeover Laws”) apply to Acquired
Corporation, this Agreement or the Merger.
     5.36 Transactions with Management. Except for (a) deposits, all of which
are on terms and conditions comparable in all material respects to those made
available to other nonaffiliated similarly situated customers of the Bank at the
time such deposits were entered into, (b) the loans listed on Schedule 5.36 to
Acquired Corporation’s Disclosure Supplement, (c) the agreements designated on
Schedule 5.36 to Acquired Corporation’s Disclosure Supplement, (d) obligations
under employee benefit plans of the Acquired Corporation Companies set forth in
Schedule 5.16 to Acquired Corporation’s Disclosure Supplement and (e) any other
items described on Schedule 5.36 to Acquired Corporation’s Disclosure
Supplement, there are no contracts with or commitments to present or former
stockholders who own or owned more than 1% of the Acquired Corporation Stock,
directors, officers or employees (or their Related

24



--------------------------------------------------------------------------------



 



Interests) involving the expenditure of more than $1,000 as to any one
individual (including any business directly or indirectly controlled by any such
person), or more than $5,000 for all such contracts for commitments in the
aggregate for all such individuals.
     5.37 Deposits. Except as set forth on Schedule 5.37 to Acquired
Corporation’s Disclosure Supplement, none of the deposits of the Bank are
subject to any encumbrance, legal restraint or other legal process (other than
garnishments, pledges, set off rights, limitations applicable to public
deposits, escrow limitation, arrangements for “sweeps” of business deposit
accounts and similar actions taken in the ordinary course of business), and
other than deposits of Acquired Corporation no portion of deposits of the Bank
represents a deposit of any other Acquired Corporation Company.
     5.38 Accounting Controls. Each of the Acquired Corporation Companies has
devised and maintained systems of internal accounting control sufficient to
provide reasonable assurances that: (i) all material transactions are executed
in accordance with general or specific authorization of the Board of Directors
and the duly authorized executive officers of the applicable Acquired
Corporation Company; (ii) all material transactions are recorded as necessary to
permit the preparation of financial statements in conformity with GAAP with
respect to the applicable Acquired Corporation Company or any other criteria
applicable to such financial statements, and to maintain proper accountability
for items therein; (iii) access to the material Assets of each of the Acquired
Corporation Companies is permitted only in accordance with general or specific
authorization of the Board of Directors and the duly authorized executive
officers; and (iv) the recorded accountability for items is compared with the
actual levels at reasonable intervals and appropriate actions taken with respect
to any differences.
     5.39 Deposit Insurance. The deposit accounts of the Bank are insured by the
FDIC in accordance with the provisions of the FDIC Act. The Bank has paid all
regular premiums and special assessments and filed all reports required under
the FDIC Act.
     5.40 Registration Obligations. Neither of Acquired Corporation or the Bank
is under any obligation, contingent or otherwise, which will survive the Merger
to register its securities under the 1933 Act or any state securities laws.
ARTICLE 6
ADDITIONAL COVENANTS
     6.1 Additional Covenants of Buyer. Buyer covenants to and with Acquired
Corporation as follows:
     (a) Registration Statement and Other Filings. As soon as reasonably
practicable after the execution of this Agreement, Buyer shall prepare and file
with the SEC the Registration Statement on Form S-4 (or such other form as may
be appropriate) and all amendments and supplements thereto, in form reasonably
satisfactory to Acquired Corporation and its counsel, with respect to the Common
Stock to be issued pursuant to this Agreement. Buyer shall use reasonable good
faith efforts to prepare all necessary filings with any Agencies which may be
necessary for approval to consummate the transactions contemplated by this
Agreement and shall use its reasonable efforts to cause the Registration
Statement to become effective under the 1933

25



--------------------------------------------------------------------------------



 



Act as soon as reasonably practicable after the filing thereof and take any
action required to be taken under other applicable securities laws in connection
with the issuance of the shares of Buyer’s Common Stock upon consummation of the
Merger. Copies of all such filings (and any amendments thereto) shall be
furnished no less than five (5) business days in advance to Acquired Corporation
and its counsel.
     (b) Blue Sky Permits. Buyer shall use its best efforts to obtain, prior to
the effective date of the Registration Statement, all necessary state securities
law or “blue sky” permits and approvals required to carry out the transactions
contemplated by this Agreement.
     (c) Reports. Buyer shall furnish to Acquired Corporation:
               (i) Promptly upon receipt thereof, true and complete copies of
all reports prepared by Buyer’s internal audit staff and copies of audit
reports, reports on internal control and other reports or comment letters
submitted to Buyer by independent auditors in connection with each annual,
interim or special audit of the books of Buyer made by such accountants;
               (ii) As soon as practicable, copies of all such financial
statements and loan reports as it shall provide the members of its board of
directors and of such regular and periodic reports as Buyer may file with the
SEC or any other Agency; and
               (iii) With reasonable promptness, such additional financial data
as Acquired Corporation may reasonably request.
     (d) No Control of Acquired Corporation by Buyer. Notwithstanding any other
provision hereof, until the Effective Date, the authority to establish and
implement the business policies of Acquired Corporation shall continue to reside
solely in Acquired Corporation’s officers and board of directors.
     (e) Listing. Prior to the Effective Date, Buyer shall cause the listing of
the shares of Buyer’s Common Stock to be issued in the Merger on the NASDAQ or
other quotations system on which such shares are primarily traded.
     (f) Employee Benefit Matters. On the Effective Date, all employees of any
Acquired Corporation Company shall, at Buyer’s option, either become employees
of the Resulting Corporation or its Subsidiaries or be entitled to severance
benefits under the severance policy of either the Bank or Superior Bank having
the greater benefits as of the date of this Agreement (except Gerald K.
Archibald and William R. Bender, Jr., who shall resign as employees of the Bank
as of the Effective Date). All employees of any Acquired Corporation Company who
become employees of the Resulting Corporation or its Subsidiaries on the
Effective Date shall be entitled, to the extent permitted by applicable Law, to
participate as soon as administratively and financially practicable after the
Effective Date in all benefit plans of Superior Bank to the same extent as
Superior Bank employees, except as stated otherwise in this Section. Buyer shall
continue each existing benefit plans of any Acquired Corporation Company until
such benefit plan is replaced with the like benefit plan of Superior Bank. With
respect to employee benefits maintained by Buyer or by Superior Bank in which
employees of any Acquired Corporation Company participate after the Effective
Date, Buyer agrees: (i) to treat service by Acquired

26



--------------------------------------------------------------------------------



 



Corporation Company employees prior to the Effective Date as service with Buyer
or Superior Bank, for eligibility and vesting purposes only, for all retirement,
vacation, sick pay, severance and other benefit plans of Superior Bank and
(ii) to waive waiting periods and pre-existing condition limitations, if any, as
would otherwise be applied to participating employees of an Acquired Corporation
Company upon the implementation of such employee benefits constituting “group
health plans” within the meaning of Section 5000(b)(i) of the Code. In addition,
if the Effective Date falls within an annual period of coverage under any group
health plan of the Resulting Corporation and its Subsidiaries, each such
Acquired Corporation Company employee shall be given credit for covered expenses
paid by that employee under comparable employee benefit plans of the Acquired
Corporation Company during the applicable coverage period through the Effective
Date towards satisfaction of any annual deductible limitation and out-of-pocket
maximum that may apply under that group health plan of the Resulting Corporation
and its Subsidiaries. Buyer shall give the required notifications when due
pursuant to COBRA to all employees of any Acquired Corporation Company who do
not become employees of the Resulting Corporation or its Subsidiaries on the
Effective Date and administer all elections of such employees under its “group
health plan”.
     (g) Indemnification. (i) Subject to the conditions set forth in subsection
(ii) hereof, for a period of four years from and after the Effective Time, Buyer
shall indemnify and hold harmless each present and former director and/or
officer of any Acquired Corporation Company (the “Indemnified Parties”) against
any costs or expenses (including reasonable attorney’s fees), judgments, fines
losses, claims, damages, settlements or liabilities incurred in connection with
any claim, action, suit, proceeding or investigation, whether civil, criminal
administrative or investigative (each, a “Claim”), arising out of or pertaining
to matters existing or occurring at or prior to the Effective Date, whether
asserted or claimed prior to, at or after the Effective Date, to the fullest
extent that any Acquired Corporation Company would have been permitted to
indemnify such person under the FBCA, the articles of incorporation, certificate
of incorporation or bylaws of any such Acquired Corporation Company in effect on
the date hereof.
     (ii) Any Indemnified Party wishing to claim indemnification under this
Section 6.1(g) shall notify Buyer within 45 days after the Indemnified Party’s
receipt of a notice of any Claim, but the failure to so notify shall not relieve
Buyer of any Liability it may have to such Indemnified Party, unless such
failure materially prejudices Buyer in the defense of the Claim or otherwise. In
the event of any claim (whether arising before or after the Effective Date),
(A) Buyer shall have the right to assume the defense thereof, and Buyer shall
not be liable to such Indemnified Parties for any legal expenses of other
counsel or any other expenses subsequently incurred by such Indemnified Parties
in connection with the defense thereof, except that if Buyer elects not to
assume such defense, or counsel for the Indemnified Parties advises that there
are issues which raise conflicts of interest between Buyer and the Indemnified
Parties, the Indemnified Parties may retain counsel satisfactory to them, and
Buyer shall pay the reasonable fees and expenses of such counsel for the
Indemnified Parties promptly after statements therefor are received; provided,
however, that Buyer shall be obligated pursuant to this Section 6.1(g)(ii)(A) to
pay for only one firm of counsel for all Indemnified Parties in any
jurisdiction, unless the interests of any Indemnified Party conflict with the
interests of another Indemnified Party, then, in such event, Buyer shall pay for
the counsel for each Indemnified Party having a conflicting interest, (B) the
Indemnified Parties will cooperate in the defense of any such matter and
(C) Buyer shall not be liable for any settlement effected without its prior
written consent

27



--------------------------------------------------------------------------------



 



which shall not be unreasonably withheld; and provided further that Buyer shall
not have any obligation hereunder to any Indemnified Party when and if a court
of competent jurisdiction shall determine, and such determination shall have
become final, that the indemnification of such Indemnified Party in the manner
contemplated hereby is prohibited by applicable law.
     (h) Payment to Acquired Corporation upon Termination. If this Agreement is
terminated by Buyer pursuant to Section 13.2 (g) hereof, Buyer covenants and
agrees that it shall pay to Acquired Corporation upon demand $420,000 by wire
transfer of same-day funds to compensate Acquired Corporation for its direct and
indirect costs and expenses (and not as a penalty) in connection with the
transactions contemplated by this Agreement, including Acquired Corporation’s
management time devoted to negotiation and preparation for the Merger and
Acquired Corporation’s loss as a result of the Merger not being consummated.
     (i) Transfer of Shares by Affiliate of Acquired Corporation. Neither Buyer
nor Buyer’s transfer agent will take any action with respect to the sale of
shares of Buyer’s Common Stock after the Effective Date by any affiliate of
Acquired Corporation who is not an affiliate of Buyer inconsistent with the
opinion of Haskell Slaughter Young & Rediker, LLC, counsel to Buyer, to be
delivered pursuant to Section 9.4 hereof.
     6.2 Additional Covenants of Acquired Corporation. Acquired Corporation
covenants to and with Buyer as follows:
     (a) Operations. Acquired Corporation will conduct its business and the
business of each Acquired Corporation Company in a proper and prudent manner and
will use its best efforts to maintain its relationships with its depositors,
customers and employees. No Acquired Corporation Company will engage in any
material transaction outside the ordinary course of business or make any
material change in its accounting policies or methods of operation, nor will
Acquired Corporation permit the occurrence of any change or event which would
render any of the representations and warranties in Article 5 hereof untrue in
any material respect at and as of the Effective Date with the same effect as
though such representations and warranties had been made at and as of such
Effective Date. Acquired Corporation shall contact any person who may be
required to execute an undertaking under Section 10.5 hereof to request such
undertaking and shall take all such reasonable steps as are necessary to obtain
such undertaking. Acquired Corporation will take no action that would prevent or
impede the Merger from qualifying as a tax-free reorganization within the
meaning of Section 368 of the Code.
     (b) Stockholders Meeting; Best Efforts. Acquired Corporation will cooperate
with Buyer in the preparation of the Registration Statement and any regulatory
filings and will cause a stockholders meeting of Acquired Company’s stockholders
to be held for the purpose of approving the Merger as soon as practicable after
the effective date of the Registration Statement, and will use its best efforts
to bring about the transactions contemplated by this Agreement, including
stockholder approval of this Agreement, as soon as practicable unless this
Agreement is terminated as provided herein.
     (c) Prohibited Negotiations. (i) Except with respect to this Agreement and
the transactions contemplated hereby, no Acquired Corporation Company nor any
affiliate thereof nor any investment banker, attorney, accountant, or other
representative (collectively,

28



--------------------------------------------------------------------------------



 



“Representatives”) retained by an Acquired Corporation Company shall directly or
indirectly solicit any Acquisition Proposal by any Person. Except to the extent
necessary as determined by the board of directors of Acquired Corporation to
comply with the fiduciary duties of Acquired Corporation’s Board of Directors,
no Acquired Corporation Company or any Representative thereof shall furnish any
non-public information that it is not legally obligated to furnish, negotiate
with respect to, or enter into any Contract with respect to, any Acquisition
Proposal, and each Acquired Corporation Company shall direct and use its
reasonable efforts to cause all of its Representatives not to engage in any of
the foregoing, but Acquired Corporation may communicate information about such
an Acquisition Proposal to its shareholders if and to the extent that it is
required to do so in order to comply with its fiduciary duties as advised in
writing by counsel to such Board of Directors. Acquired Corporation shall
promptly notify Buyer orally and in writing in the event that any Acquired
Corporation Company receives any inquiry or proposal relating to any such
Acquisition Proposal and, unless the board of directors of Acquired Corporation
determines with the advice of counsel that such action is inconsistent with its
fiduciary duties, shall advise Buyer of the identity of the person making such
Acquisition Proposal. Acquired Corporation shall immediately cease and cause to
be terminated any existing activities, discussions, or negotiations with any
Persons other than Buyer conducted heretofore with respect to any of the
foregoing.
               (ii) In the event that Acquired Corporation enters into a letter
of intent, agreement in principle or definitive agreement regarding an
Acquisition Proposal with any third party (other than Buyer or any of its
Subsidiaries) prior to the earlier of (i) the Effective Date or (ii) the
termination of this Agreement pursuant to Article 13 hereof, or if Acquired
Corporation receives an Acquisition Proposal from a third party (other than
Buyer and its Subsidiaries) prior to the termination of this Agreement by Buyer
pursuant to Section 13.2(b), (c) or (d) or by Acquired Corporation pursuant to
Section 13(d) hereof, and the Merger is not closed as contemplated by this
Agreement (unless it is not closed because this Agreement has been terminated
pursuant to the foregoing Sections of Article 13), Acquired Corporation
covenants and agrees that it shall pay to Buyer upon demand an amount equal to
$2,100,000 by wire transfer of same-day funds to compensate Buyer for its direct
and indirect costs and expenses (and not as a penalty) in connection with the
transactions contemplated by this Agreement, including Buyer’s management time
devoted to negotiation and preparation for the Merger and Buyer’s loss as a
result of the Merger not being consummated. Upon receipt of such payment, this
Agreement shall terminate, have no further force or effect and all obligations
of Buyer and Acquired Corporation to the other shall be deemed released and
discharged, except as provided in Article 11.
     (d) Director Recommendation. The members of the Board of Directors of
Acquired Corporation agree to vote their shares of Acquired Corporation Stock in
favor of and to support publicly the Merger, and to recommend to the
stockholders of Acquired Corporation the approval of the Merger.
     (e) Stockholder Voting. If requested by Buyer, Acquired Corporation shall
as soon as practicable after the date of such request cause each non-director
officer of Acquired Corporation who owns 5% or more of the outstanding voting
securities of Acquired Corporation, and each director of Acquired Corporation,
to execute a Lock-Up and Non-Competition Agreement in substantially the form of
Exhibit A hereto.

29



--------------------------------------------------------------------------------



 



     (f) Financial Statements and Monthly Status Reports. Acquired Corporation
shall furnish to Buyer:
               (i) As soon as practicable and in any event for the quarterly
period ending March 31, 2006 within the time period reasonably to allow Buyer to
prepare the Registration Statement and thereafter within 30 days after the end
of each quarterly period, consolidated statements of operations of Acquired
Corporation for such period and for the period beginning at the commencement of
the fiscal year and ending at the end of such quarterly period, and a
consolidated statement of financial condition of Acquired Corporation as of the
end of such quarterly period, setting forth in each case in comparative form
figures for the corresponding periods ending in the preceding fiscal year,
subject to changes resulting from year-end adjustments;
               (ii) Promptly upon receipt thereof, copies of all audit reports
submitted to Acquired Corporation by independent auditors in connection with
each annual, interim or special audit of the books of Acquired Corporation made
by such accountants, including any management letters;
               (iii) As soon a practicable, copies of all such financial
statements and reports as it shall send to its stockholders and of such regular
and periodic reports as Acquired Corporation may file with the SEC or any other
Agency;
               (iv) With reasonable promptness, such additional financial data
and information with respect to the loan and investment portfolio of any
Acquired Corporation Company as Buyer may reasonably request; and
               (v) Within 10 calendar days after the end of each month (or, if
the financial statements referred to in clause (d) are not then available, as
soon as possible thereafter) commencing with the next calendar month following
the date of this Agreement and ending at the Effective Date, a written
description of (a) any non-compliance with the terms of this Agreement, together
with its then current estimate of the out-of-pocket costs and expenses incurred
or reasonably accruable in connection with the transactions contemplated by this
Agreement; (b) the status, as of the date of the report, of all existing or
threatened Litigation against any Acquired Corporation Company; (c) copies of
minutes of any meeting of the board of directors of any Acquired Corporation
Company and any committee thereof occurring in the month for which such report
is made, including all documents presented to the directors at such meetings;
(d) copies of minutes of any meeting of senior management committee of any
Acquired Company including without limitation risk management, technology,
operations and similar committees; and (e) monthly financial statements,
including a balance sheet and income statement.
     (g) Fiduciary Duties. Prior to the Effective Date, Acquired Corporation
shall take all necessary steps requested by Buyer or otherwise to ensure that
(i) no director or officer (each an “Executive”) of Acquired Corporation shall,
directly or indirectly, own, manage, operate, join, control, be employed by or
participate in the ownership, proposed ownership, management, operation or
control of or be connected in any manner with, any business, corporation or
partnership which is competitive to the business of any Acquired Corporation
Company, (ii) all

30



--------------------------------------------------------------------------------



 



Executives, at all times, shall satisfy their fiduciary duties to Acquired
Corporation and its Subsidiaries, and (iii) such Executives shall not (except as
required in the course of his or her employment with any Acquired Corporation
Company) communicate or divulge to, or use for the benefit of himself or herself
or any other person, firm, association or corporation, without the express
written consent of Acquired Corporation, any confidential information which is
possessed, owned or used by or licensed by or to any Acquired Corporation
Company or confidential information belonging to third parties which any
Acquired Corporation Company shall be under obligation to keep secret or which
may be communicated to, acquired by or learned of by the Executive in the course
of or as a result of his or her employment with any Acquired Corporation
Company.
     (h) Certain Practices. Acquired Corporation shall (i) provide Buyer with
copies of its loan authorization sheets five (5) business days prior to the
closing of any loan after the date of this Agreement for all loans approved by
the Bank in excess of $500,000; (ii) consult with Buyer and advise Buyer of any
loan request outside the normal course of business of the Bank, (iii) consult
with Buyer in advance on any agreement to make or to permit any amendment or
termination of any Contract by or with any Acquired Corporation Company
requiring capital expenditures of more than $25,000, other than capital
expenditures associated with the construction, equipping and furnishing of the
Spring Hill, Florida and Palm Harbor, Florida office sites; and (iv) consult
with Buyer to coordinate various business issues on a basis mutually
satisfactory to Acquired Corporation and Buyer. Acquired Corporation and the
Bank shall not be required to undertake any of such activities, however, except
as such activities may be in compliance with existing Law and Regulations.
     (i) Environmental Matters. Acquired Corporation will provide access to its
banking facilities for purposes of Buyer engaging one or more firms to conduct a
Phase I environmental site assessment or transaction screen of each of the
banking facilities currently owned or leased by any Acquired Corporation
Company. Buyer has requested such inspection and testing in an effort reasonable
to determine whether potential liabilities exist relating to Environmental Laws.
Buyer will engage any such firms for such purposes within thirty (30) days after
the date hereof. Delivery of the Phase I assessments and transaction screens
satisfactory to Buyer is an express condition precedent to the consummation of
the Merger. Within fifteen days after receipt of these reports, Buyer shall
notify Acquired Corporation in writing, with a copy of such assessments and
screens, if, in the reasonable judgment of Buyer, any potential liabilities
identified in such reports could reasonably be expected to have or result in a
Material Adverse Effect on Acquired Corporation and, if so, that it intends to
terminate this Agreement based upon the results of such reports; otherwise, the
Phase I assessments and transaction screens shall be deemed satisfactory to
Buyer.
     (j) Insurance. Prior to the Effective Date, Acquired Corporation shall
purchase for, and on behalf of, its current and former officers and directors,
extended coverage under the current directors’ and officers’ liability insurance
policy maintained by Acquired Corporation to provide for continued coverage of
such insurance for a period of four years following the Effective Date with
respect to matters occurring prior to the Effective Date.

31



--------------------------------------------------------------------------------



 



ARTICLE 7
MUTUAL COVENANTS AND AGREEMENTS
     7.1 Best Efforts, Cooperation. Subject to the terms and conditions herein
provided, Buyer and Acquired Corporation each agrees to use its best efforts
promptly to take, or cause to be taken, all actions and do, or cause to be done,
all things necessary, proper or advisable under applicable Laws or otherwise,
including, without limitation, promptly making required deliveries of
stockholder lists and stock transfer reports and attempting to obtain all
necessary Consents and waivers and regulatory approvals, including the holding
of any regular or special board meetings, to consummate and make effective, as
soon as practicable, the transactions contemplated by this Agreement. The
officers of each Party to this Agreement shall fully cooperate with officers and
employees, accountants, counsel and other representatives of the other Parties
not only in fulfilling the duties hereunder of the Party of which they are
officers but also in assisting, directly or through direction of employees and
other persons under their supervision or control, such as stock transfer agents
for the Party, the other Parties requiring information which is reasonably
available from such Party.
     7.2 Press Release. Each Party hereto agrees that, unless approved by the
other Parties in advance, such Party will not make any public announcement,
issue any press release or other publicity or confirm any statements by any
person not a party to this Agreement concerning the transactions contemplated
hereby. Notwithstanding the foregoing, each Party hereto reserves the right to
make any disclosure if such Party, in its reasonable discretion, deems such
disclosure required by Law. In that event, such Party shall provide to the other
Party the text of such disclosure sufficiently in advance to enable the other
Party to have a reasonable opportunity to comment thereon.
     7.3 Mutual Disclosure. Each Party hereto agrees to promptly furnish to each
other Party hereto its public disclosures and filings not precluded from
disclosure by Law including but not limited to call reports, Form 8-K, Form 10-Q
and Form 10-K filings, Y-3 applications, reports on Form Y-6, quarterly or
special reports to shareholders, Tax returns, Form S-8 registration statements
and similar documents.
     7.4 Access to Properties and Records. Each Party hereto shall afford the
officers and authorized representatives of the other Party full access to the
Assets, books and records of such Party in order that such other Parties may
have full opportunity to make such investigation as they shall desire of the
affairs of such Party and shall furnish to such Parties such additional
financial and operating data and other information as to its businesses and
Assets as shall be from time to time reasonably requested. All such information
that may be obtained by any such Party will be held in confidence by such party,
will not be disclosed by such Party or any of its representatives except in
accordance with this Agreement, and will not be used by such Party for any
purpose other than the accomplishment of the Merger as provided herein.
     7.5 Notice of Adverse Changes. Each Party agrees to give written notice
promptly to the other Party upon becoming aware of the occurrence or impending
occurrence of any event or circumstance relating to it or any of its
Subsidiaries which (i) is reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect on it or (ii) would cause or constitute

32



--------------------------------------------------------------------------------



 



a material breach of any of its representations, warranties, or covenants
contained herein, and to use its reasonable efforts to prevent or promptly to
remedy the same.
ARTICLE 8
CONDITIONS TO OBLIGATIONS OF ALL PARTIES
     The obligations of Buyer and Acquired Corporation to cause the transactions
contemplated by this Agreement to be consummated shall be subject to the
satisfaction, in the sole discretion of the Party relying upon such conditions,
on or before the Effective Date of all the following conditions, except as such
Parties may waive such conditions in writing:
     8.1 Approval by Shareholders. At the Stockholders’ Meetings, this Agreement
and the matters contemplated by this Agreement shall have been duly approved by
the vote of the respective holders of not less than the requisite number of the
issued and outstanding voting securities of Acquired Corporation and of Buyer as
is required by applicable Law and Acquired Corporation’s articles of
incorporation and bylaws and Buyer’s certificate of incorporation and bylaws.
     8.2 Regulatory Authority Approval. (a) Orders, Consents and approvals, in
form and substance reasonably satisfactory to Buyer and Acquired Corporation,
shall have been entered by the Office of Thrift Supervision and other
appropriate bank regulatory Agencies (i) granting the authority necessary for
the consummation of the transactions contemplated by this Agreement; and (ii)
satisfying all other requirements prescribed by Law. No Order, Consent or
approval so obtained which is necessary to consummate the transactions as
contemplated hereby shall be conditioned or restricted in a manner which in the
reasonable good faith judgment of the Board of Directors of either Buyer or
Acquired Corporation would so materially adversely impact the economic benefits
of the transaction as contemplated by this Agreement so as to render inadvisable
the consummation of the Merger.
     (b) Each Party shall have obtained any and all other Consents required for
consummation of the Merger (other than those referred to in Section 8.2(a) of
this Agreement) for the preventing of any Default under any Contract or Permit
of such Party which, if not obtained or made, is reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect on such Party. No
Consent obtained which is necessary to consummate the transactions contemplated
hereby shall be conditioned or restricted in a manner which in the reasonable
judgment of the Board of Directors of Buyer would so materially adversely impact
the economic or business benefits of the transactions contemplated by this
Agreement so as to render inadvisable the consummation of the Merger.
     8.3 Litigation. There shall be no pending or threatened Litigation in any
court or any pending or threatened proceeding by any governmental commission,
board or Agency, with a view to seeking or in which it is sought to restrain or
prohibit consummation of the transactions contemplated by this Agreement or in
which it is sought to obtain divestiture, rescission or damages in connection
with the transactions contemplated by this Agreement and no investigation by any
Agency shall be pending or threatened which might result in any such suit,
action or other proceeding.

33



--------------------------------------------------------------------------------



 



     8.4 Registration Statement. The Registration Statement shall be effective
under the 1933 Act and no stop order suspending the effectiveness of the
Registration Statement shall be in effect; no proceedings for such purpose, or
under the proxy rules of the SEC or any bank regulatory authority pursuant to
the 1934 Act, with respect to the transactions contemplated hereby, shall be
pending before or threatened by the SEC or any bank regulatory authority; and
all approvals or authorizations for the offer of Buyer’s Common Stock shall have
been received or obtained pursuant to any applicable state securities Laws, and
no stop order or proceeding with respect to the transactions contemplated hereby
shall be pending or threatened under any such state law.
     8.5 Tax Opinion. Buyer and Acquired Corporation shall have received an
opinion of Balch & Bingham LLP, in form and substance reasonably satisfactory to
Acquired Corporation and Buyer to the effect that (i) the Merger will constitute
a “reorganization” within the meaning of Section 368 of the Code; (ii) no gain
or loss will be recognized by Buyer or Acquired Corporation; (iii) no gain or
loss will be recognized by the shareholders of Acquired Corporation who receive
shares of Buyer’s Common Stock except to the extent of any taxable “boot”
received by such persons from Buyer, and except to the extent of any dividends
received from Acquired Corporation prior to the Effective Date; (iv) the basis
of the Buyer’s Common Stock received in the Merger will be equal to the sum of
the basis of the shares of Acquired Corporation common stock exchanged in the
Merger and the amount of gain, if any, which was recognized by the exchanging
Acquired Corporation shareholder, including any portion treated as a dividend,
less the value of taxable boot, if any, received by such shareholder in the
Merger; (v) the holding period of the Buyer’s Common Stock will include the
holding period of the shares of Acquired Corporation common stock exchanged
therefor if such shares of Acquired Corporation common stock were capital assets
in the hands of the exchanging Acquired Corporation shareholder; and (vi) cash
received by an Acquired Corporation shareholder in lieu of a fractional share
interest of Buyer’s Common Stock will be treated as having been received as a
distribution in full payment in exchange for the fractional share interest of
Buyer’s Common Stock which he or she would otherwise be entitled to receive and
will qualify as capital gain or loss (assuming the Acquired Corporation Stock
was a capital asset in his or her hands as of the Effective Date).
ARTICLE 9
CONDITIONS TO OBLIGATIONS OF ACQUIRED CORPORATION
     The obligations of Acquired Corporation to cause the transactions
contemplated by this Agreement to be consummated shall be subject to the
satisfaction on or before the Effective Date of all the following conditions
except as Acquired Corporation may waive such conditions in writing:
     9.1 Representations, Warranties and Covenants. Notwithstanding any
investigation made by or on behalf of Acquired Corporation, all representations
and warranties of Buyer contained in this Agreement shall be true in all
material respects on and as of the Effective Date as if such representations and
warranties were made on and as of such Effective Date (and without regard to any
qualifications in such representations and warranties relating to

34



--------------------------------------------------------------------------------



 



materiality), and Buyer shall have performed in all material respects all
agreements and covenants required by this Agreement to be performed by it on or
prior to the Effective Date.
     9.2 Adverse Changes. There shall have been no changes after September 30,
2005 in the results of operations, Assets, Liabilities, financial condition or
affairs of Buyer which in their total effect constitute a Material Adverse
Effect, nor shall there have been any material changes in the Laws governing the
business of Buyer which would impair the rights of Acquired Corporation or its
shareholders pursuant to this Agreement.
     9.3 Closing Certificate. In addition to any other deliveries required to be
delivered hereunder, Acquired Corporation shall have received a certificate from
the President or a Vice President and from the Secretary or Assistant Secretary
of Buyer dated as of the Closing certifying that:
     (a) the Board of Directors of Buyer has duly adopted resolutions approving
the substantive terms of this Agreement and authorizing the consummation of the
transactions contemplated by this Agreement and such resolutions have not been
amended or modified and remain in full force and effect;
     (b) each person executing this Agreement on behalf of Buyer is an officer
of Buyer holding the office or offices specified therein and the signature of
each person set forth on such certificate is his or her genuine signature;
     (c) the certificate of incorporation and bylaws of Buyer referenced in
Section 4.4 hereof remain in full force and effect;
     (d) such persons have no knowledge of a basis for any material claim, in
any court or before any Agency or arbitration or otherwise against, by or
affecting Buyer or the business, prospects, condition (financial or otherwise),
or Assets of Buyer which would prevent the performance of this Agreement or the
transactions contemplated by this Agreement or declare the same unlawful or
cause the rescission thereof;
     (e) to such persons’ knowledge, the Buyer Proxy Statement delivered to
Buyer’s shareholders, or any amendments or revisions thereto so delivered, as of
the date thereof, did not contain or incorporate by reference any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances under which they were made (it being understood that
such persons need not express a statement as to information concerning or
provided by Acquired Corporation for inclusion in such Buyer Proxy Statement);
and
     (f) the conditions set forth in Article 8 and this Article 9 have been
satisfied insofar as they relate to Buyer.
     9.4 Opinion of Counsel. Acquired Corporation shall have received an opinion
of Balch & Bingham LLP, counsel to Buyer, dated as of the Closing, in form and
substance as set forth in Exhibit 9.4 hereto. Such counsel may rely on
representations and certificates of officers and directors of Buyer and
certificates of public officials. The opinion of counsel to Buyer shall also be
subject to reasonable and customary qualifications. In addition, Acquired
Corporation

35



--------------------------------------------------------------------------------



 



shall have received an opinion of Haskell Slaughter Young & Rediker, LLC,
counsel to Buyer, dated as of the Closing, to the effect that, assuming the
Registration Statement has become effective, Rule 145(d)(1) under the 1933 Act
shall be applicable to any person who was an “affiliate” (as defined in the 1933
Act) of Acquired Corporation prior to the Merger and who will not be an
“affiliate” of Buyer following the Merger, with the result that the holding
periods of Rule 145(d)(2) and 145(d)(3) shall not be applicable to such persons.
     9.5 Fairness Opinion. Acquired Corporation shall have received prior to the
mailing of the Acquired Corporation Proxy Statement, but no earlier than five
(5) business days prior to the mailing, from Alex Sheshunoff & Co. a letter
(acceptable in form to Acquired Corporation) reconfirming as of such date its
written opinion as of or prior to the date of this Agreement, that the Exchange
Ratio is fair to the stockholders of Acquired Corporation from a financial point
of view, and such opinion shall not have been withdrawn prior to or as of the
Effective Date.
     9.6 NASDAQ Listing. The shares of Buyer’s Common Stock to be issued under
this Agreement shall have been approved for listing on the NASDAQ.
     9.7 Support for Legal Opinion. There shall have been furnished to counsel
for Acquired Corporation delivering the opinion under Section 10.4 certified
copies of such corporate records of Buyer and copies of such other documents as
such counsel may reasonably have requested for such purpose.
     9.8 Material Events. There shall have been no determination by the board of
directors of Acquired Corporation that the transactions contemplated by this
Agreement have become impractical because of any state of war, declaration of a
banking moratorium in the United States or a general suspension of trading on
the NASDAQ or any other exchange on which Buyer’s Common Stock may be traded.
     9.9 Other Matters. On the Effective Date, (a) Superior Bank will have a
CAMELS rating of at least “2” and a Compliance Rating and Community Reinvestment
Act rating of at least “Satisfactory; and (b) the results of any regulatory exam
of Buyer and Superior Bank will be reasonably satisfactory to Acquired
Corporation.
ARTICLE 10
CONDITIONS TO OBLIGATIONS OF BUYER
     The obligations of Buyer to cause the transactions contemplated by this
Agreement to be consummated shall be subject to the satisfaction on or before
the Effective Date of all of the following conditions except as Buyer may waive
such conditions in writing:
     10.1 Representations, Warranties and Covenants. Notwithstanding any
investigation made by or on behalf of Buyer, all representations and warranties
of Acquired Corporation contained in this Agreement shall be true in all
material respects on and as of the Effective Date as if such representations and
warranties were made on and as of the Effective Date (and without regard to any
qualifications in such representations and warranties relating to materiality),
and Acquired Corporation shall have performed in all material respects all

36



--------------------------------------------------------------------------------



 



agreements and covenants required by this Agreement to be performed by it on or
prior to the Effective Date.
     10.2 Adverse Changes. There shall have been no changes after the date of
the most recent balance sheet provided under Section 5.4(a)(i) hereof in the
results of operations (as compared with the corresponding period of the prior
fiscal year), Assets, Liabilities, financial condition, or affairs of Acquired
Corporation which constitute a Material Adverse Effect, nor shall there have
been any material changes in the laws governing the business of Acquired
Corporation which would impair Buyer’s rights pursuant to this Agreement.
     10.3 Closing Certificate. In addition to any other deliveries required to
be delivered hereunder, Buyer shall have received a certificate from Acquired
Corporation executed by the President or Vice President and from the Secretary
or Assistant Secretary of Acquired Corporation dated as of the Closing
certifying that:
     (a) the Board of Directors of Acquired Corporation has duly adopted
resolutions approving the substantive terms of this Agreement and authorizing
the consummation of the transactions contemplated by this Agreement and such
resolutions have not been amended or modified and remain in full force and
effect;
     (b) the shareholders of Acquired Corporation have duly adopted resolutions
approving the substantive terms of the Merger and the transactions contemplated
thereby and such resolutions have not been amended or modified and remain in
full force and effect;
     (c) each person executing this Agreement on behalf of Acquired Corporation
is an officer of Acquired Corporation holding the office or offices specified
therein and the signature of each person set forth on such certificate is his or
her genuine signature;
     (d) the articles of incorporation and bylaws of Acquired Corporation and
the Bank referenced in Section 5.8 hereof remain in full force and effect and
have not been amended or modified since the date hereof;
     (e) to such persons’ knowledge, the Acquired Corporation Proxy Statement
delivered to Acquired Corporation’s shareholders, or any amendments or revisions
thereto so delivered, as of the date thereof, did not contain or incorporate by
reference any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances under which they were made (it
being understood that such persons need not express a statement as to
information concerning or provided by Buyer for inclusion in such Acquired
Corporation Proxy Statement); and
     (f) the conditions set forth in Article 8 and this Article 10 have been
satisfied insofar as they relate to Acquired Corporation.
     10.4 Opinion of Counsel. Buyer shall have received an opinion of Coleman,
Talley, Newbern, Kurrie, Preston & Holland, LLP, counsel to Acquired
Corporation, dated as of the Closing, as set forth in Exhibit 10.4 hereto. Such
counsel may rely on representations and certificates of officers and directors
of Acquired Corporation and certificates of public officials.

37



--------------------------------------------------------------------------------



 



The opinion of counsel to Acquired Corporation shall also be subject to
reasonable and customary qualifications.
     10.5 Controlling Shareholders. Acquired Corporation shall use its
reasonable best efforts to cause each director, executive officer and other
person who is an “affiliate” of Acquired Corporation (for purposes of Rule 145
under the 1933 Act) to deliver to Buyer as soon as practicable after the date
hereof, but in no event after the date of the Acquired Corporation’s
Stockholders Meeting, a written agreement (in form and substance as set forth on
Exhibit 10.5 hereto), providing that such person will not sell, pledge, transfer
or otherwise dispose of the shares of the shares of Buyer’s Common Stock to be
received by such “affiliate” upon the Effective Date, except in compliance with
the applicable provisions of the 1933 Act, SEC Rule 145(d) and other rules and
regulations of the SEC as may be applicable. Acquired Corporation acknowledges
that the certificates of Buyer’s Common Stock issued to such “affiliates” of
Acquired Corporation will bear an appropriate legend reflecting the agreement
described above.
     10.6 Support for Legal Opinions. There shall have been furnished to counsel
for Buyer delivering the opinions under 8.5 and Section 10.4 certified copies of
such corporate records of Acquired Corporation and copies of such other
documents as such counsel may reasonably have requested for such purpose.
     10.7 [Reserved]
     10.8 Material Events. There shall have been no determination by the board
of directors of Buyer that the transactions contemplated by this Agreement have
become impractical because of any state of war, declaration of a banking
moratorium in the United States or general suspension of trading on the NASDAQ
or any exchange on which Buyer’s Common Stock may be traded.
     10.9 Fairness Opinion. Buyer shall have received prior to the mailing, but
no earlier than five (5) business days prior to the mailing, of the Buyer Proxy
Statement from Sandler O’Neill & Partners, L.P. a letter (acceptable in form to
Buyer) setting forth its opinion (or reconfirming any earlier opinion thereof)
that the Exchange Ratio is fair to the stockholders of Buyer from a financial
point of view, and such opinion shall not have been withdrawn prior to or as of
the Effective Date.
     10.10 Other Matters. On the Effective Date, (a) the Bank will have a CAMELS
rating of at least “2” and a Compliance Rating and Community Reinvestment Act
rating of at least “Satisfactory; (b) the results of any regulatory exam of any
Acquired Corporation Company will be reasonably satisfactory to Buyer; (c) each
of the executive officers and directors of each Acquired Corporation Company
will have delivered a letter to Buyer to the effect that such person is not
aware of any claims he or she might have against Buyer other than routine
compensation, benefits and the like as an employee, or ordinary rights as a
customer; (d) Acquired Corporation shall have taken all actions deemed
reasonably necessary by Buyer in order to effect the cancellation and other
transactions with respect to the Acquired Corporation Options contemplated by
Section 3.1(b) hereof; and (e) Acquired Corporation shall have complied, to the
reasonable satisfaction of Buyer, with any applicable reporting obligations to

38



--------------------------------------------------------------------------------



 



any Agency prior to the Effective Date, or shall have obtained all necessary
Consents from any applicable Agency (or waivers, if applicable) in such respect.
ARTICLE 11
TERMINATION OF REPRESENTATIONS AND WARRANTIES
     All representations and warranties provided in Articles 4 and 5 of this
Agreement or in any closing certificate pursuant to Articles 9 and 10 shall
terminate and be extinguished at and shall not survive the Effective Date. All
covenants, agreements and undertakings required by this Agreement to be
performed by any Party hereto following the Effective Date shall survive such
Effective Date and be binding upon such Party. If the Merger is not consummated,
all representations, warranties, obligations, covenants, or agreements hereunder
or in any certificate delivered hereunder relating to the transaction which is
not consummated shall be deemed to be terminated or extinguished, except that
the last sentence of Section 7.4, and Sections 7.2, 6.2(c)(ii), 13.3,
Article 11, Article 12, Article 15 and any applicable definitions of Article 14,
shall survive. Items disclosed in the Schedules to a Disclosure Supplement
attached hereto (including any exhibits to such Schedules) are incorporated into
this Agreement and form a part of the representations, warranties, covenants or
agreements to which they relate.
ARTICLE 12
NOTICES
     All notices or other communications which are required or permitted
hereunder shall be in writing and sufficient if delivered by hand, by facsimile
transmission, by registered or certified mail, postage pre-paid, or by courier
or overnight carrier, to the persons at the addresses set forth below (or at
such other address as may be provided hereunder), and shall be deemed to have
been delivered as of the date so received:
     (a) If to Acquired Corporation to: Gerald K. Archibald, Chairman and Chief
Executive Officer, Kensington Bankshares, Inc., 13246 North Dale Mabry Highway,
Tampa, FL 33264, facsimile 813-961-0444, with copies to Stanley H. Pollock,
Coleman, Talley, Newbern, Kurrie, Preston & Holland, LLP, 7000 Central Parkway,
N.E., Suite 1150, Atlanta, GA 30328-4579, facsimile, 770-698-9729, or as may
otherwise be specified by Acquired Corporation in writing to Buyer.
     (b) If to Buyer, to Marvin Scott, President, 17 North 20th Street,
Birmingham, AL 35203, facsimile 205-327-3611, with copies to Stephen A. Yoder,
Balch & Bingham LLP, 1901 Sixth Avenue North, Birmingham, AL 35203, facsimile
205-488-5645, or as may otherwise be specified in writing by Buyer to Acquired
Corporation.

39



--------------------------------------------------------------------------------



 



ARTICLE 13
AMENDMENT OR TERMINATION
     13.1 Amendment. This Agreement may be amended by the mutual consent of
Buyer and Acquired Corporation before or after approval of the transactions
contemplated herein by the shareholders of Acquired Corporation.
     13.2 Termination. This Agreement may be terminated at any time prior to or
on the Effective Date whether before or after action thereon by the shareholders
of Acquired Corporation, as follows:
     (a) by the mutual consent of the respective boards of directors of Acquired
Corporation and Buyer;
     (b) by the board of directors of either Party (provided that the
terminating Party is not then in material breach of any representation,
warranty, covenant, or other agreement contained in this Agreement) in the event
of a material breach by the other Party of any representation or warranty
contained in this Agreement (determined without regard to any qualifications
regarding materiality which may be contained in such representation or warranty)
which cannot be or has not been cured within thirty (30) days after the giving
of written notice to the breaching Party of such breach and which breach would
provide the non-breaching Party the ability, to refuse to consummate the Merger
under the standard set forth in Section 10.1 of this Agreement in the case of
Buyer and Section 9.1 of this Agreement in the case of Acquired Corporation;
     (c) by the board of directors of either Party (provided that the
terminating Party is not then in material breach of any representation,
warranty, covenant, or other agreement contained in this Agreement) in the event
of a material breach by the other Party of any covenant or agreement contained
in this Agreement which cannot be or has not been cured within thirty (30) days
after the giving of written notice to the breaching Party of such breach, or if
any of the conditions to the obligations of such Party contained in this
Agreement in Article 9 as to Acquired Corporation or Article 10 as to Buyer
shall not have been satisfied in full;
     (d) by the board of directors of either Buyer or Acquired Corporation if
all transactions contemplated by this Agreement shall not have been consummated
on or prior to December 31, 2006, if the failure to consummate the transactions
provided for in this Agreement on or before such date is not caused by any
breach of this Agreement by the Party electing to terminate pursuant to this
Section 13.2(d);
     (e) by Acquired Corporation, if its board of directors so determines by a
majority vote of the members of its entire board, at any time during the
five-business-day period commencing on the Determination Date, such termination
to be effective on the 30th day following such Determination Date, if on the
Determination Date, the Determination Date Buyer Common Stock Value is less than
$10.50; subject, however, to the next three sentences. If Acquired Corporation
elects to exercise its termination right pursuant to this Section 13.2(e), it
shall give prompt written notice thereof to Buyer. During the five-business-day
period commencing with its receipt of such notice, Buyer shall have the option
of paying additional consideration for the Merger in the form of Buyer’s Common
Stock, cash or a combination of

40



--------------------------------------------------------------------------------



 



Buyer’s Common Stock and cash, so that the aggregate consideration paid by Buyer
per share of Acquired Corporation Stock for the Merger shall be valued at
$10.50. If within such five-business-day period, Buyer delivers written notice
to Acquired Corporation that it intends to proceed with the Merger by paying
such additional consideration, as contemplated by the previous sentence, then no
termination shall have occurred pursuant to this Section 13.2(e) and this
Agreement shall remain in full force and effect in accordance with its terms
(except that the consideration for the Merger shall have been so modified
     For purposes of Section 13.2(e), the following terms shall have the
meanings assigned below:
     “Determination Date” shall mean the first date on which all Orders,
Consents and approvals (and waivers, if applicable) necessary for consummation
of the Merger and the transactions contemplated by this Agreement have been
received as provided in Section 8.2(a) hereof.
     “Determination Date Buyer Common Stock Value” shall mean the average of the
daily closing sales prices of a share of Buyer’s Common Stock as reported on the
NASDAQ for the ten consecutive trading days immediately preceding the
Determination Date.
In the event that prior to the Determination Date, Buyer’s Common Stock shall be
changed into a different number of shares or a different class of shares by
reason of any recapitalization or reclassification, stock dividend, stock split,
or reverse stock split of Buyer’s Common Stock between the date of this
Agreement and the Determination Date, the prices for the Buyer’s Common Stock
shall be appropriately adjusted for purposes of applying this Section 13.2(e)
with respect to the change in the per share market value of Buyer’s Common Stock
as a result thereof.
This Section 13.2(e) shall not apply to the consideration received by holders of
Acquired Corporation Options provided in Section 3.1(b) hereof.
     (f) by Acquired Corporation pursuant to Section 6.2(c)(ii) of this
Agreement.
     (g) by Buyer, if the number of shares as to which stockholders of Acquired
Corporation have exercised dissenters rights of appraisal under Section 3.6
hereof exceeds 10% of the outstanding shares of Acquired Corporation.
     13.3 Damages. In the event of termination pursuant to Section 13.2, this
Agreement shall become void and have no effect, except as provided in
Article 11, and except that Acquired Corporation and Buyer shall be liable for
damages for any willful breach of warranty, representation, covenant or other
agreement contained in this Agreement.
ARTICLE 14
DEFINITIONS
     (a) The following terms, which are capitalized in this Agreement, shall
have the meanings set forth below for the purpose of this Agreement:

41



--------------------------------------------------------------------------------



 



     
Acquired Corporation
  Kensington Bankshares, Inc., a Florida corporation.
 
   
Acquired Corporation Company
  Acquired Corporation, the Bank, any Subsidiary of Acquired Corporation or the
Bank, or any person or entity acquired as a Subsidiary of Acquired Corporation
or the Bank in the future and owned by Acquired Corporation or the Bank at the
Effective Date.
 
   
Acquired Corporation Options
  Options respecting the issuance of a maximum of 328,750 shares of Acquired
Corporation common stock pursuant to Acquired Corporation’s stock option plans.
 
   
Acquired Corporation Stock
  Shares of common stock, par value $.01 per share, of Acquired Corporation.
 
    Acquired Corporation Proxy Statement
 
  The proxy statement used by Acquired Corporation to solicit the approval of
its stockholders of the transactions contemplated by this Agreement, which shall
include the prospectus of Buyer relating to the issuance of the Buyer’s Common
Stock to the shareholders of Acquired Corporation.
 
   
Acquisition Proposal
  Any tender offer or exchange offer or any proposal for a merger, acquisition
of all or substantially all of the stock or assets of, or other business
combination involving Acquired Corporation or any other Acquired Corporation
Company or the acquisition of a substantial equity interest in, or a substantial
portion of the assets of, Acquired Corporation or any other Acquired Corporation
Company.
 
   
Agencies
  Shall mean, collectively, the Federal Trade Commission, the United States
Department of Justice, the Board of the Governors of the Federal Reserve System,
the Federal Deposit Insurance Corporation, the Office of Thrift Supervision, all
state regulatory agencies having jurisdiction over the Parties and their
respective Subsidiaries, HUD, the VA, the FHA, the GNMA, the FNMA, the FHLMC,
the NASDAQ, and the SEC.
 
   
Agreement
  This Agreement and Plan of Merger (including the exhibits hereto, which are
hereby incorporated by reference herein and made a part hereof, and may be
referred to in this Agreement an any other related instrument or document
without being attached hereto) and the Schedules (including the exhibits
thereto) to a Disclosure Supplement

42



--------------------------------------------------------------------------------



 



     
 
  delivered pursuant hereto and incorporated herein by reference.
 
   
Assets
  With respect to any Person shall mean all of the assets, properties,
businesses and rights of such Person of every kind, nature, character and
description, whether real, personal or mixed, tangible or intangible, accrued or
contingent, or otherwise relating to or utilized in such Person’s business,
directly or indirectly, in whole or in part, whether or not carried on the books
and records of such Person, and whether or not owned in the name of such Person
or any Affiliate of such Person and wherever located.
 
   
Bank
  First Kensington Bank, a Florida state bank.
 
   
Buyer
  The Banc Corporation, a Delaware corporation with its principal offices in
Birmingham, Alabama.
 
   
Buyer Proxy Statement
  The proxy statement used by Buyer to solicit the approval of its stockholders
of the transactions contemplated by this Agreement, which shall include the
prospectus of Buyer relating to the issuance of the Buyer’s Common Stock to the
shareholders of Acquired Corporation.
 
   
Buyer’s Common Stock
  Buyer’s Common Stock authorized and defined in the certificate of
incorporation of Buyer, as amended.
 
   
Closing
  The submission of the certificates of officers, legal opinions and other
actions required to be taken in order to consummate the Merger in accordance
with this Agreement.
 
   
Code
  The Internal Revenue Code of 1986, as amended, and the regulations thereunder.
 
   
Consent
  Any consent, approval, authorization, clearance, exemption, waiver, or similar
affirmation by any Person pursuant to any Contract, Law, Order, or Permit.
 
   
Contract
  Any written or oral agreement, arrangement, authorization, commitment,
contract, indenture, instrument, lease, obligation, plan, practice, restriction,
understanding or undertaking of any kind or character, or other document to
which any Person is a party or that is binding on any Person or its capital
stock, Assets or business.

43



--------------------------------------------------------------------------------



 



     
Default
  (i) Any breach or violation of or default under any Contract, Order or Permit,
(ii) any occurrence of any event that with the passage of time or the giving of
notice or both would constitute a breach or violation of or default under any
Contract, Order or Permit, or (iii) any occurrence of any event that with or
without the passage of time or the giving of notice would give rise to a right
to terminate or revoke, change the current terms of, or renegotiate, or to
accelerate, increase, or impose any Liability under, any Contract Order or
Permit.
 
   
DGCL
  The Delaware General Corporation Law, as amended.
 
   
Disclosure Supplement
  The disclosure supplement delivered by Acquired Corporation to Buyer or by
Buyer to Acquired Corporation, as the case may be, concurrently with the
execution and delivery of this Agreement. Each such Disclosure Supplement is
hereby incorporated by reference herein and made a part hereof, and may be
referred to in this Agreement and any other related instrument or document
without being attached hereto.
 
   
Effective Date
  The date and time at which the Merger becomes effective as defined in
Section 2.7 hereof.
 
   
Environmental Laws
  The laws, regulations and governmental requirements referred to in
Section 5.23 hereof.
 
   
ERISA
  The Employee Retirement Income Security Act of 1974, as amended.
 
   
Exchange Ratio
  1.60 to 1.0, as provided in Section 3.1(a).
 
   
FBCA
  The Florida Business Corporation Act, as amended.
 
   
FDIC Act
  The Federal Deposit Insurance Act, as amended.
 
   
GAAP
  Generally accepted accounting principles applicable to banks and bank holding
companies consistently applied during the periods involved.
 
   
Knowledge
  The actual knowledge of the Chief Executive Officer, Chief Financial Officer,
Chief Accounting Officer, Chief Credit Officer or any Senior or Executive Vice
President of Buyer, in the case of Knowledge of Buyer, or of such executive
officers with comparable responsibility of Acquired Corporation and the Bank, in
the case of knowledge of Acquired Corporation.

44



--------------------------------------------------------------------------------



 



     
Law
  Any code, law, ordinance, regulation, reporting or licensing requirement,
rule, or statute applicable to a Person or its Assets, Liabilities or business,
including, without limitation, those promulgated, interpreted or enforced by any
Agency.
 
   
Liability
  Any direct or indirect, primary or secondary, liability, indebtedness,
obligation, penalty, cost or expense (including, without limitation, costs of
investigation, collection and defense), deficiency, guaranty or endorsement of
or by any Person (other than endorsements of notes, bills, checks, and drafts
presented for collection or deposit in the ordinary course of business) of any
type, whether accrued, absolute or contingent, liquidated or unliquidated,
matured or unmatured, or otherwise.
 
   
Lien
  Any conditional sale agreement, defect of title, easement, encroachment,
encumbrance, hypothecation, infringement, lien, mortgage, pledge, reservation,
restriction, security interest, title retention or other security arrangement,
or any adverse right or interest, charge, or claim of any nature whatsoever of,
on, or with respect to any property or property interest, other than (i) Liens
for current property Taxes not yet due and payable, (ii) for depository
institution Subsidiaries of a Party, pledges to secure deposits and other Liens
incurred in the ordinary course of the banking business, (iii) Liens in the form
of easements and restrictive covenants on real property which do not materially
adversely affect the use of such property by the current owner thereof, and (iv)
Liens which are not reasonably likely to have, individually or in the aggregate,
a Material Adverse Effect on a Party.
 
   
Litigation
  Any action, arbitration, complaint, criminal prosecution, governmental or
other examination or investigation, hearing, inquiry, administrative or other
proceeding relating to or affecting a Party, its business, its Assets (including
Contracts related to it), or the transactions contemplated by this Agreement
relating to or affecting a Party, its business, its Assets (including Contracts
related to it), or the transactions contemplated by this Agreement; provided
that such term shall not include regular, periodic examinations of depository
institutions and their affiliates by any Agency).  
Loan Property
  Any property owned by the Party in question or by any of its Subsidiaries or
in which such Party or Subsidiary holds

45



--------------------------------------------------------------------------------



 



     
 
  a security interest, and, where required by the context, includes the owner or
operator of such property, but only with respect to such property.
 
   
Loss
  Any and all direct or indirect payments, obligations, recoveries,
deficiencies, fines, penalties, interest, assessments, losses, diminution in the
value of Assets, damages, punitive, exemplary or consequential damages
(including, but not limited to, lost income and profits and interruptions of
business), liabilities, costs, expenses (including without limitation,
reasonable attorneys’ fees and expenses, and consultant’s fees and other costs
of defense or investigation), and interest on any amount payable to a third
party as a result of the foregoing.
 
   
material
  For purposes of this Agreement shall be determined in light of the facts and
circumstances of the matter in question; provided that any specific monetary
amount stated in this Agreement shall determine materiality in that instance.
 
   
Material Adverse Effect
  On a Party shall mean an event, change or occurrence which has a material
adverse impact on (i) the financial position, Assets, business, or results of
operations of such Party and its Subsidiaries, taken as a whole, or (ii) the
ability of such Party to perform its obligations under this Agreement or to
consummate the Merger or the other transactions contemplated by this Agreement,
provided that “material adverse effect” shall not be deemed to include the
impact of (w) changes in banking and similar laws of general applicability or
interpretations thereof by courts or governmental authorities, (x) changes in
generally accepted accounting principles or regulatory accounting principles
generally applicable to banks and their holding companies, (y) actions and
omissions of a Party (or any of its Subsidiaries) taken with the prior written
consent of the other Party in contemplation of the transactions contemplated
hereby, and (z) the Merger and compliance with the provisions of this Agreement
on the operating performance of the Parties.
 
   
Merger
  The merger of Acquired Corporation with Buyer as contemplated in this
Agreement.
 
   
NASDAQ
  National Association of Securities Dealers Automated Quotation System.

46



--------------------------------------------------------------------------------



 



     
Order
  Any administrative decision or award, decree, injunction, judgment, order,
quasi-judicial decision or award, ruling, or writ of any federal, state, local
or foreign or other court, arbitrator, mediator, tribunal, administrative agency
or Agency.
 
   
Party
  Acquired Corporation or Buyer, and “Parties” shall mean both Acquired
Corporation and Buyer.
 
   
Permit
  Any federal, state, local, and foreign governmental approval, authorization,
certificate, easement filing, franchise, license, notice, permit, or right to
which any Person is a party or that is or may be binding upon or inure to the
benefit of any Person or its securities, Assets or business.
 
   
Person
  A natural person or any legal, commercial or governmental entity, such as, but
not limited to, a corporation, general partnership, joint venture, limited
partnership, limited liability company, trust, business association, group
acting in concert, or any person acting in a representative capacity.
 
   
Registration Statement
  The registration statement on Form S-4, or such other appropriate form, to be
filed with the SEC by the Buyer, and which has been agreed to by Acquired
Corporation, to register the shares of Buyer’s Common Stock offered to
stockholders of the Acquired Corporation pursuant to this Agreement, including
the Buyer Proxy Statement and the Acquired Corporation Proxy Statement.
 
   
Resulting Corporation
  Buyer, as the surviving corporation resulting from the Merger.
 
   
SEC
  United States Securities and Exchange Commission.
 
   
SEC Reports
  The forms, reports and documents filed by Buyer as described in Section 4.14.
 
   
Stockholders’ Meetings
  The special meetings of stockholders of Acquired Corporation and of Buyer
called to approve the transactions contemplated by this Agreement.
 
   
Subsidiaries
  All those corporations, banks, associations, or other entities of which the
entity in question owns or controls 5% or more of the outstanding equity
securities either directly or through an unbroken chain of entities as to each
of which 5% or more of the outstanding equity securities is owned

47



--------------------------------------------------------------------------------



 



     
 
  directly or indirectly by its parent; provided, however, there shall not be
included any such entity acquired through foreclosure or any such entity the
equity securities of which are owned or controlled in a fiduciary capacity.
 
   
Tax or Taxes
  Any federal, state, county, local, foreign, and other taxes, assessments,
charges, fares, and impositions, including interest and penalties thereon or
with respect thereto.
 
   
1933 Act
  The Securities Act of 1933, as amended, and the regulations thereunder.
 
   
1934 Act
  The Securities Exchange Act of 1934, as amended, and the regulations
thereunder.

ARTICLE 15
MISCELLANEOUS
     15.1 Expenses. (a) Except as otherwise provided in this Section 15.1, each
of the Parties shall bear and pay all direct costs and expenses incurred by it
or on its behalf in connection with the transactions contemplated hereunder,
including filing, registration and application fees, printing fees, and fees and
expenses of its own financial or other consultants, investment bankers,
accountants, and counsel (the “Transaction Expenses”), except that Buyer shall
bear and pay the filing fees payable in connection with the Registration
Statement and the Buyer Proxy Statement and printing costs incurred in
connection with the printing of the Registration Statement and the Buyer Proxy
Statement. After the Effective Date, Buyer agrees to pay when due the amount of
any unpaid Transaction Expenses incurred by Acquired Corporation by or on its
behalf prior to the Effective Date to the extent disclosed to Buyer on or before
the Effective Date; provided that Acquired Corporation shall use its best
efforts to identify and pay all of its Transaction Expenses on or prior to the
Effective Date and provided further that in no event shall Buyer pay more than
$10,000 in Acquired Corporation’s Transaction Expenses after the Effective
Date..
     (b) Nothing contained in this Section 15.1 shall constitute or shall be
deemed to constitute liquidated damages for the willful breach by a Party of the
terms of this Agreement or otherwise limit the rights of the nonbreaching Party.
     15.2 Benefit and Assignment. Except as expressly contemplated hereby,
neither this Agreement nor any of the rights, interests, or obligations
hereunder shall be assigned by any Party hereto (whether by operation of Law or
otherwise) without the prior written consent of the other Party. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the Parties and their respective successors and
assigns.
     15.3 Governing Law. Except to the extent the Laws of the State of Florida
apply to the Merger, this Agreement shall be governed by, and construed in
accordance with the Laws of the State of Delaware without regard to any conflict
of Laws.

48



--------------------------------------------------------------------------------



 



     15.4 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to constitute an original. Each such counterpart shall
become effective when one counterpart has been signed by each Party thereto.
     15.5 Headings. The headings of the various articles and sections of this
Agreement are for convenience of reference only and shall not be deemed a part
of this Agreement or considered in construing the provisions thereof.
     15.6 Severability. Any term or provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining terms and provisions thereof or affecting the
validity or enforceability of such provision in any other jurisdiction, and if
any term or provision of this Agreement is held by any court of competent
jurisdiction to be void, voidable, invalid or unenforceable in any given
circumstance or situation, then all other terms and provisions, being severable,
shall remain in full force and effect in such circumstance or situation and the
term or provision shall remain valid and in effect in any other circumstances or
situation.
     15.7 Construction. Use of the masculine pronoun herein shall be deemed to
refer to the feminine and neuter genders and the use of singular references
shall be deemed to include the plural and vice versa, as appropriate. No
inference in favor of or against any Party shall be drawn from the fact that
such Party or such Party’s counsel has drafted any portion of this Agreement.
     15.8 Confidentiality; Return of Information. Between the date of this
Agreement and the Effective Date, Buyer and Acquired Company will maintain in
confidence, and will cause the directors, officers, employees, agents and
advisors of Buyer and Acquired Corporation Companies to maintain in confidence
any written, oral or other information obtained in confidence from another
Person or from an Acquired Company in connection with this Agreement or the
Merger, including any such information obtained prior to the date of this
Agreement, unless (a) such information is already known to such party or to
others not bound by a duty of confidentiality or such information becomes
publicly available through no fault of such Party, (b) the use of such
information is necessary or appropriate in making any filing or obtaining any
consent or approval required for the Merger to be consummated, or (c) the
furnishing or use of such information is required by legal proceedings.
     In the event of termination of this Agreement prior to the Effective Date,
each Party shall return to the other, without retaining copies thereof, all
confidential or non-public documents, work papers and other materials obtained
from the other Party in connection with the transactions contemplated in this
Agreement and shall keep such information confidential, not disclose such
information to any other person or entity, and not use such information in
connection with its business.
     15.9 Equitable Remedies. The parties hereto agree that, in the event of a
breach of this Agreement by either Party, the other Party may be without an
adequate remedy at law owing to the unique nature of the contemplated
transactions. In recognition thereof, in addition to (and not in lieu of) any
remedies at law that may be available to the nonbreaching Party, the non-

49



--------------------------------------------------------------------------------



 



breaching Party shall be entitled to obtain equitable relief, including the
remedies of specific performance and injunction, in the event of a breach of
this Agreement by the other Party, and no attempt on the part of the
non-breaching Party to obtain such equitable relief shall be deemed to
constitute an election of remedies by the non-breaching Party that would
preclude the non-breaching Party from obtaining any remedies at law to which it
would otherwise be entitled.
     15.10 Attorneys’ Fees. If any Party hereto shall bring an action at law or
in equity to enforce its rights under this Agreement (including an action based
upon a misrepresentation or the breach of any warranty, covenant, agreement or
obligation contained herein), the prevailing Party in such action shall be
entitled to recover from the other Party its costs and expenses incurred in
connection with such action (including fees, disbursements and expenses of
attorneys and costs of investigation).
     15.11 No Waiver. No failure, delay or omission of or by any Party in
exercising any right, power or remedy upon any breach or Default of any other
Party shall impair any such rights, powers or remedies of the Party not in
breach or Default, nor shall it be construed to be a wavier of any such right,
power or remedy, or an acquiescence in any similar breach or Default; nor shall
any waiver of any single breach or Default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any Party of any
provisions of this Agreement must be in writing and be executed by the Parties
to this Agreement and shall be effective only to the extent specifically set
forth in such writing.
     15.12 Remedies Cumulative. All remedies provided in this Agreement, by law
or otherwise, shall be cumulative and not alternative.
     15.13 Entire Contract. This Agreement and the documents and instruments
referred to herein constitute the entire contract between the parties to this
Agreement and supersede all other understandings with respect to the subject
matter of this Agreement.

50



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Acquired Corporation and Buyer have caused this
Agreement to be signed by their respective duly authorized officers as of the
date first above written.

              KENSINGTON BANKSHARES,
 
  INC.    
 
       
 
  BY:   /s/ Gerald Archibald
 
       
 
  ITS:   Chairman
 
            THE BANC CORPORATION
 
       
 
  BY:   /s/ C. Stanley Bailey
 
       
 
  ITS:   Chief Executive Officer

51



--------------------------------------------------------------------------------



 



Exhibit A
Form of Lock-Up and Non-Competition Agreement
     THIS LOCK-UP AND NON-COMPETITION AGREEMENT is made and entered into as of
this the 6th day of March, 2006, by and between THE BANC CORPORATION (“Buyer”),
a Delaware corporation, and the undersigned officer or director (the “Kensington
Official”) of Kensington Bankshares, Inc., a Florida corporation (“Acquired
Corporation”), or of First Kensington Bank, a Florida bank (the “Bank”) .
WITNESSETH
     WHEREAS, Buyer and Acquired Corporation have entered into an Agreement and
Plan of Merger (the “Plan of Merger”), pursuant to which the parties thereto
agree that Acquired Corporation will merge (the “Merger”) with and into Buyer,
and Buyer shall be the surviving entity of the Merger;
     NOW, THEREFORE, in consideration of the expenses that Buyer will incur in
connection with the transactions contemplated by the Plan of Merger, and in
order to preserve the value of the franchise to be purchased by Buyer and induce
Buyer to proceed to incur such expenses, the Kensington Official makes the
following agreements in favor of Buyer:
1. Undertakings of Kensington Official
     1.1 The Kensington Official agrees and undertakes to vote or cause to be
voted in favor of the approval of the Plan of Merger all shares of Acquired
Corporation Stock (as defined in the Plan of Merger), as to which he has voting
power (other than shares held in a fiduciary capacity), which amount of shares
is shown on the schedule attached hereto and made a part hereof, at any meeting
or meetings (including any and all adjournments thereof) held on or before
December 31, 2006. The parties hereto acknowledge and agree that nothing in this
Section or this Agreement is intended to dictate or require that the Kensington
Official vote as a director in any manner.
     1.2 The Kensington Official further agrees that he will not transfer any of
the shares of Acquired Corporation Stock over which he has dispositive power,
which number of shares is shown on the schedule attached hereto and made a part
hereof, until the vote upon the Plan of Merger by Acquired Corporation’s
stockholders has been taken or until the Plan of Merger has been terminated
pursuant to the provisions thereof, except (i) for transfers by operation of
law, and (ii) for transfers in connection with which Buyer has consented to the
transfer and the transferee shall agree in writing with Buyer to be bound by
this Agreement as fully as the undersigned.
     1.3 This Section 1 shall terminate at such time as the Plan of Merger
terminates or on the Effective Date.

52



--------------------------------------------------------------------------------



 



2. Agreement Not to Compete.
     The Kensington Official agrees that for a period of two years following the
Effective Date (as defined in the Plan of Merger), the Kensington Official will
not serve as an officer or director, or acquire 5% or more of the outstanding
equity securities, of any bank or savings and loan association or bank holding
company, or federal or state chartered bank, savings bank, thrift, homestead
association, savings association, savings and loan association or cooperative
bank that has its principal business location within the Florida counties of
Hillsborough, Hernando or Pasco.
3. Miscellaneous
     3.1 The provisions of this Agreement shall be enforceable through an action
for damages at law or a suit for specific performance or other appropriate
extraordinary relief, the Kensington Official acknowledging that remedies at law
for breach or default might be or become inadequate.
     3.2 The Kensington Official acknowledges and agrees that this Agreement is
executed in connection with the sale of all of the business of Acquired
Corporation. The Kensington Official further acknowledges and represents that
the provisions of this Agreement will not work a hardship on him and will not
prevent him from engaging in his occupation.
     3.3 To the extent permitted under applicable law, any provision of this
Agreement may be amended or modified at any time, either before or after its
approval by an agreement in writing among the parties hereto.
     3.4 This Agreement may be executed in counterparts, each of which shall be
deemed to constitute an original. Each such counterpart shall become effective
when one counterpart has been signed by each party hereto.
     3.5 This Agreement shall be governed by, and interpreted in accordance
with, the laws of the State of Florida applicable to agreements made and
entirely to be performed within such State, except as federal law may be
applicable.
     3.6 The Kensington Official may not assign any of his rights or obligations
under this Agreement to any other person.
     3.7 This Agreement supersedes any and all oral or written agreements and
understandings heretofore made between the parties hereto relating to the
subject matter hereof and contains the entire agreement of the parties relating
to the subject matter hereof; provided, however, that notwithstanding the
foregoing, this Agreement does not modify or amend any stock option agreement,
employment agreement, option or similar employee benefit agreement between any
Acquired Corporation Company and the Kensington Official. The terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective successors, heirs and legatees.

53



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have signed this Agreement effective as of
the date first set forth above.

                          THE BANC CORPORATION        
 
  By:                            
 
                   
 
          Title:        
 
                        KENSINGTON OFFICIAL    
 
                             

SCHEDULE TO LOCK-UP AND NON-COMPETITION AGREEMENT
Number of shares of common stock, $                     par value, of Kensington
Bankshares, Inc. owned by the Kensington Official:     shares.

54



--------------------------------------------------------------------------------



 



Exhibit 9.4
[Letterhead of Balch & Bingham LLP]
, 2006
Kensington Bankshares, Inc.
13246 North Dale Mabry Highway
Tampa, FL 33264
     Re: Merger of Kensington Bankshares with and into The Banc Corrporation
Gentlemen:
     We are counsel to The Banc Corporation (“The Banc Corporation”), a
corporation organized and existing under the laws of the State of Delaware, and
have represented The Banc Corporation in connection with the execution and
delivery of the Agreement and Plan of Merger, dated as of March 6, 2006 (the
“Agreement”), by and between Kensington Bankshares, Inc. (“Kensington”) and The
Banc Corporation.
     This opinion is delivered pursuant to Section 9.4 of the Agreement. Unless
otherwise defined herein, capitalized terms used in this opinion shall have the
meanings set forth in the Agreement.
     In rendering this opinion, we have examined the corporate books and records
of The Banc Corporation and made such other investigations as we have deemed
necessary. We have relied upon certificates of public officials and officers of
The Banc Corporation as to certain questions of fact.
     Based upon and subject to the foregoing, we are of the opinion that:
          1. The Banc Corporation is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware with full
corporate power and authority to carry on the business in which it is engaged,
as described in the Registration Statement, and to own the properties owned by
it.
          2. The execution and delivery of the Agreement and compliance with its
terms do not and will not violate or contravene any provision of the Certificate
of Incorporation or Bylaws of The Banc Corporation or, to our knowledge, result
in any conflict with, breach of, or default or acceleration under any mortgage,
agreement, lease, indenture, or other instrument, order, judgment or decree to
which The Banc Corporation is a party or by which The Banc Corporation is bound.

55



--------------------------------------------------------------------------------



 



          3. In accordance with the Bylaws of The Banc Corporation and pursuant
to resolutions duly adopted by its Board of Directors and stockholders, the
Agreement has been duly adopted and approved by the Board of Directors of The
Banc Corporation and by the stockholders of The Banc Corporation..
          4. The Agreement has been duly and validly executed and delivered by
The Banc Corporation. Assuming valid authorization, execution and delivery by
Kensington, the Agreement is a binding obligation of The Banc Corporation,
enforceable against The Banc Corporation in accordance with its terms.
          5. The authorized capital stock of The Banc Corporation consists of
shares of Buyer’s Common Stock, of which 22,221,256 shares were issued and
19,980,261 shares were outstanding as of December 31, 2005. The shares of
Buyer’s Common Stock that are issued and outstanding were not issued in
violation of any statutory preemptive rights of shareholders, were duly issued
and are fully paid and nonassessable under the DGCL. The shares of Buyer’s
Common Stock to be issued to the stockholders of Kensington as contemplated by
the Agreement are duly authorized, have been registered under the 1933 Act and
when properly issued and delivered following consummation of the Merger will be
validly issued, fully paid and nonassessable.
     This opinion is delivered solely for reliance by Kensington.
Sincerely,

56



--------------------------------------------------------------------------------



 



Exhibit 10.4
[Letterhead of Coleman, Talley, Newbern, Kurrie, Preston & Holland, LLP]
                                        , 2006
The Banc Corporation, Inc.
17 North 20th Street
Birmingham, Alabama 35203
     Re: Merger of Kensington Bankshares, Inc. with and into The Banc
Corporation
Gentlemen:
     We are counsel Kensington Bankshares, Inc. (“Kensington”), a corporation
organized and existing under the laws of the State of Florida, and have
represented Kensington in connection with the execution and delivery of the
Agreement and Plan of Merger, dated as of March 6, 2006 (the “Agreement”), by
and between Kensington and The Banc Corporation, Inc. (“The Banc Corporation”).
     This opinion is delivered pursuant to Section 10.4 of the Agreement. Unless
otherwise defined herein, capitalized terms used in this opinion shall have the
meanings set forth in the Agreement.
     In rendering this opinion, we have examined the corporate books and records
of Kensington, and made such other investigations as we have deemed necessary.
We have relied upon certificates of public officials and officers of Kensington
as to certain questions of fact.
               Based upon and subject to the foregoing, we are of the opinion
that:
          1. Kensington is a corporation duly organized, validly existing and in
good standing under the laws of the State of Florida with full corporate power
and authority to carry on the business in which it is engaged as described in
the Registration Statement, and to own the properties owned by it. The Bank is a
Florida state banking corporation duly organized, validly existing and in good
standing under the laws of the State of Florida with full corporate power and
authority to carry on the business in which it is engaged as described in the
Registration Statement and to own the properties owned by it.
          2. The execution and delivery of the Agreement and compliance with its
terms do not and will not violate or contravene any provision of the Articles of
Incorporation or Bylaws of Kensington or, to our knowledge, result in any
conflict with, breach of, or default or acceleration under any mortgage,
agreement, lease, indenture, or other instrument, order, judgment or decree to
which Kensington is a party or by which Kensington is bound.

57



--------------------------------------------------------------------------------



 



          3. In accordance with the Bylaws of Kensington and pursuant to
resolutions duly adopted by its Board of Directors and stockholders, the
Agreement has been duly adopted and approved by the Board of Directors and
stockholders of Kensington.
          4. The Agreement has been duly and validly executed and delivered by
Kensington. Assuming valid authorization, execution and delivery by The Banc
Corporation, the Agreement is a binding obligation of Kensington, enforceable
against Kensington in accordance with its terms.
          5. The authorized capital stock of Kensington consists of 10,000,000
shares of Kensington Common Stock, of which 3,710,500 shares were issued and
outstanding as of December 31, 2005, The shares of Acquired Corporation Stock
that are issued and outstanding were not issued in violation of any statutory
preemptive rights of stockholders, were duly issued and are fully paid and
nonassessable under the FBCA. To our knowledge, there are no options,
subscriptions, warrants, calls, rights or commitments obligating Kensington to
issue any equity securities or acquire any of its equity securities.
     This opinion is delivered solely for reliance by The Banc Corporation.

         
 
  Yours very truly,    
 
       
 
  COLEMAN, TALLEY, NEWBERN, KURRIE, PRESTON & HOLLAND, LLP    
 
       
 
  By:    
 
       
 
       

58



--------------------------------------------------------------------------------



 



Exhibit 10.5
Form of Rule 145 Agreement
[                    ]
The Banc Corporation
17 North 20th Street
Birmingham, Alabama 35203
Ladies and Gentlemen:
     The undersigned has been advised that as of the date of this letter the
undersigned may be deemed to be an “affiliate” of Kensington Bankshares, Inc., a
Florida corporation (“Kensington”), as the term “affiliate” is defined for
purposes of paragraphs (c) and (d) of Rule 145 of the rules and regulations (the
“Rules and Regulations”) of the Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”).
Pursuant to the terms of the Agreement and Plan of Merger dated as of March 6,
2006 (the “Merger Agreement”), executed by Kensington and The Banc Corporation,
a Delaware corporation (“The Banc Corporation”), Kensington will be merged with
and into The Banc Corporation (the “Merger”).
     As a result of the Merger, the undersigned will receive shares of common
stock, par value $.0001 per share, of The Banc Corporation (such shares received
by the undersigned as a result of the Merger are hereinafter referred to as the
“The Banc Corporation Securities”) in exchange for any shares of common stock of
Kensington owned by the undersigned.
     Any capitalized terms used herein shall have the meanings given to them in
the Merger Agreement unless otherwise defined herein.
     The undersigned represents, warrants and covenants to The Banc Corporation
that:
     (a) The undersigned shall not make any sale, transfer or other disposition
of the The Banc Corporation Securities in violation of the Act or the Rules and
Regulations. In connection therewith, the undersigned will rely on that opinion
of Haskell Slaughter Young & Rediker, LLC, counsel to Buyer, to be delivered
pursuant to Section 9.4 of the Merger Agreement, to the effect that, assuming
the Registration Statement has become effective, Rule 145(d)(1) under the 1933
Act shall be applicable to any person who was an “affiliate” (as defined in the
1933 Act) of Acquired Corporation prior to the Merger and who will not be an
“affiliate” of Buyer following the Merger, with the result that the holding
periods of Rules 145(d)(2) and 145(d)(3) shall not be applicable to the
undersigned.
     (b) The undersigned has carefully read this letter and the Merger Agreement
and discussed the requirements of such documents and other applicable
limitations upon the undersigned’s ability to sell, transfer or otherwise
dispose of The Banc Corporation Securities, to

59



--------------------------------------------------------------------------------



 



the extent the undersigned has considered necessary, with the undersigned’s
counsel or counsel for Kensington.
     (c) The undersigned has been advised that the issuance of The Banc
Corporation Securities to the undersigned pursuant to the Merger has been
registered with the Commission under the 1933 Act on a Registration Statement on
Form S-4. However, the undersigned has also been advised that the undersigned
may not sell, transfer or otherwise dispose of The Banc Corporation Securities
issued to the undersigned in the Merger unless (i) such sale, transfer or other
disposition has been registered under the 1933 Act, (ii) such sale, transfer or
other disposition is made in conformity with the volume and other limitations of
Rule 145 promulgated by the Commission under the Act (as hereafter amended,
“Rule 145”), or (iii) The Banc Corporation has received an opinion of counsel
reasonably acceptable to The Banc Corporation (or other evidence reasonably
acceptable to The Banc Corporation) that such sale, transfer or other
disposition is otherwise exempt from registration under the Act.
     (d) The undersigned understands that The Banc Corporation is under no
obligation to register the sale, transfer or other disposition of the The Banc
Corporation Securities by the undersigned or on the undersigned’s behalf under
the 1933 Act or to take any other action necessary in order to make compliance
with an exemption from such registration available.
     (e) The undersigned also understands that stop transfer instructions will
be given to The Banc Corporation’s transfer agent with respect to the The Banc
Corporation Securities and that there will be placed on the certificates for the
The Banc Corporation Securities issued to the undersigned, or any substitutions
therefor, a legend stating in substance:
“THE SHARES REPRESENTED BY THIS CERTIFICATE WERE ISSUED IN A TRANSACTION TO
WHICH RULE 145 PROMULGATED UNDER THE SECURITIES ACT OF 1933 APPLIES. THE SHARES
REPRESENTED BY THIS CERTIFICATE MAY ONLY BE TRANSFERRED IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT DATED AS OF MARCH 6, 2006 BETWEEN THE REGISTERED HOLDER
HEREOF AND THE BANC CORPORATION, A COPY OF WHICH AGREEMENT IS ON FILE AT THE
PRINCIPAL OFFICES OF THE BANC CORPORATION.”
     (f) The undersigned also understands that unless the transfer by the
undersigned of the undersigned’s The Banc Corporation’s Securities has been
registered under the 1933 Act or is a sale made in conformity with the
provisions of Rule 145, The Banc Corporation reserves the right to put the
following legend on the certificates issued to the undersigned’s transferee:
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AND WERE ACQUIRED FROM A PERSON WHO RECEIVED SUCH SHARES
IN A TRANSACTION TO WHICH RULE 145 PROMULGATED UNDER THE SECURITIES ACT OF 1933
APPLIES. THE SHARES HAVE BEEN ACQUIRED BY THE HOLDER NOT WITH A VIEW TO, OR FOR
RESALE IN CONNECTION WITH, ANY DISTRIBUTION THEREOF WITHIN THE MEANING OF THE
SECURITIES ACT OF 1933 AND

60



--------------------------------------------------------------------------------



 



MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933.”
     (g) It is understood and agreed that the legends set forth in paragraphs
(e) and (f) above shall be removed by delivery of substitute certificates
without such legend and the related stop transfer instructions will be lifted
forthwith, at such time as (i) the undersigned is not an affiliate of The Banc
Corporation and a period of at least one year (as determined in accordance with
paragraph (d) of Rule 144 under the 1933 Act) has elapsed since the date of
consummation of the Merger, and The Banc Corporation meets the requirements of
paragraph (c) of Rule 144 under the 1933 Act, (ii) the undersigned is not, and
has not been for at least three months, an affiliate of The Banc Corporation,
and a period of at least two years (as determined in accordance with paragraph
(d) of Rule 144 under the 1933 Act) has elapsed since the date of consummation
of the Merger or (iii) The Banc Corporation shall have received an opinion of
counsel or other evidence, in each case reasonably acceptable to The Banc
Corporation, that such legend and stop transfer instructions are not required
for purposes of the Act.
     Execution of this letter should not be considered an admission on the part
of the undersigned that the undersigned is an “affiliate” of Kensington as
described in the first paragraph of this letter, or as a waiver of any rights
the undersigned may have to object to any claim that the undersigned is such an
affiliate on or after the date of this letter.

         
 
  Very truly yours,    
 
       
 
       
 
       
 
  [signature]    
 
       
 
       
 
       
 
  [typed or printed name]    

                     
Accepted this
      day of     ,     by    

          THE BANC CORPORATION
 
       
 
       
By:
       
 
       
 
       
Name:
       
 
       
 
       
Title:
       
 
       

61